--------------------------------------------------------------------------------

Exhibit 10.1


 
ASSET PURCHASE AGREEMENT
 


 
by and among
 


 
SONY DADC US INC.,
 
ENTERTAINMENT DISTRIBUTION COMPANY (USA), LLC
 
and
 
ENTERTAINMENT DISTRIBUTION COMPANY, LLC
 


 
DATED October 31, 2008
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
 
ARTICLE I DEFINITIONS
   
Section 1.1
Certain Definitions
1
 
Section 1.2
Other Definitions
9
 
Section 1.3
Accounting Terms
10
 
ARTICLE II PURCHASE AND SALE
   
Section 2.1
Agreement to Purchase and Sell
10
 
Section 2.2
Excluded Assets
11
 
Section 2.3
Assumed Liabilities
12
 
Section 2.4
Excluded Liabilities
13
 
Section 2.5
Expenses of Relocating Transferred Assets
14
 
ARTICLE III PURCHASE PRICE; ADJUSTMENTS; ALLOCATIONS
   
Section 3.1
Purchase Price
14
 
Section 3.2
Payment of Purchase Price
14
 
Section 3.3
Additional Purchase Price
15
 
Section 3.4
Adjustment of Purchase Price for Working Capital.
16
 
Section 3.5
Allocation of Purchase Price
17
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS
   
Section 4.1
Organization; Ownership
17
 
Section 4.2
Authority; Noncontravention
18
 
Section 4.3
Financial Statements
19
 
Section 4.4
Absence of Undisclosed Liabilities
19
 
Section 4.5
Absence of Certain Changes
19
 
Section 4.6
Personal Property; Title to Assets
20
 
Section 4.7
Taxes
20
 
Section 4.8
Inventory
21
 
Section 4.9
Leased Real Property.
21
 
Section 4.10
Contracts.
22
 
Section 4.11
Insurance
23
 
Section 4.12
Consents
24
 
Section 4.13
Compliance with Laws; Licenses
24
 
Section 4.14
Legal Proceedings
24
 
Section 4.15
Products Liability and Warranty
24
 
Section 4.16
Accounts Receivable
24
 
Section 4.17
Employment Benefits and Labor Matters
25
 
Section 4.18
Environmental Matters
25
 
Section 4.19
Intellectual Property
26
 
Section 4.20
Customers
27
 
Section 4.21
Transactions with Related Parties
27
 
Section 4.22
Fraudulent Conveyance
27
 
Section 4.23
Brokers and Other Advisors
28
 
Section 4.24
No Other Representations or Warranties
28
 

 

--------------------------------------------------------------------------------


 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
   
Section 5.1
Organization, Standing and Power
28
 
Section 5.2
Authority; Noncontravention
28
 
Section 5.3
Capital Resources
29
 
Section 5.4
Brokers and Other Advisors
29
 
Section 5.5
No Other Representations or Warranties
29
 
ARTICLE VI ADDITIONAL COVENANTS
   
Section 6.1
Conduct of Business by Sellers
29
 
Section 6.2
Inspection and Access to Information
31
 
Section 6.3
Employee Matters.
32
 
Section 6.4
Payment Due from UMG
36
 
Section 6.5
Public Announcements
36
 
Section 6.6
Insurance Policies
36
 
Section 6.7
Consents; Further Assurances
36
 
Section 6.8
Transfer Taxes
37
 
Section 6.9
Proration
37
 
Section 6.10
Cooperation Regarding Transfer of Relocated Assets
37
 
Section 6.11
Cooperation Regarding the Lease of the Fishers Distribution Center
37
 
Section 6.12
No Solicitation of Acquisition Proposals
37
 
Section 6.13
Fishers Sub-Lease Payments
38
 
Section 6.14
Sellers’ Collection of Accounts Receivable
38
 
Section 6.15
Transition Services
38
 
ARTICLE VII RESTRICTIVE COVENANTS
   
Section 7.1
Confidential Information.
39
 
Section 7.2
Agreement Not to Compete.
39
 
Section 7.3
Non-Solicitation
40
 
Section 7.4
Severability and Reformation of Covenants
41
 
Section 7.5
Extension of Restrictions
41
 
Section 7.6
Equitable Relief and Damages
41
 
Section 7.7
Assignment of Restrictions
41
 
ARTICLE VIII CLOSING CONDITIONS
   
Section 8.1
General Conditions
41
 
Section 8.2
Conditions to Obligations of the Sellers
42
 
Section 8.3
Conditions to Obligations of the Purchaser
42
 
ARTICLE IX CLOSING
   
Section 9.1
Closing
43
 
Section 9.2
Sellers Closing Deliveries
43
 
Section 9.3
Purchaser Closing Deliveries
44
 
ARTICLE X TERMINATION
   
Section 10.1
Termination
44
 
Section 10.2
Effect of Termination
45
 
ARTICLE XI INDEMNIFICATION
   
Section 11.1
Survival of Representations and Warranties
45
 

 
- ii -

--------------------------------------------------------------------------------


 
Section 11.2
Indemnification by the Sellers
46
 
Section 11.3
Indemnification by the Purchaser
47
 
Section 11.4
Environmental Indemnification
47
 
Section 11.5
Procedures
48
 
Section 11.6
Limits on Indemnification
50
 
Section 11.7
Set Off
50
 
Section 11.8
Consequential Damages
50
 
Section 11.9
Security Documents
50
 
Section 11.10
Exclusivity
51
 
ARTICLE XII MISCELLANEOUS
   
Section 12.1
Notices
51
 
Section 12.2
Schedules and Exhibits
52
 
Section 12.3
Assignment; Successors in Interest
52
 
Section 12.4
Captions
52
 
Section 12.5
Controlling Law
52
 
Section 12.6
Dispute Resolution
52
 
Section 12.7
Severability
53
 
Section 12.8
Counterparts
53
 
Section 12.9
Enforcement of Certain Rights
53
 
Section 12.10
Waiver; Amendment
53
 
Section 12.11
Integration
54
 
Section 12.12
Compliance with Bulk Sales Laws
54
 
Section 12.13
Interpretation
54
 
Section 12.14
Cooperation Following the Closing
54
 
Section 12.15
No Third-Party Beneficiaries
54
 
Section 12.16
Transaction Costs
54
 

 
- iii -

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT, dated as of October 31, 2008, is made and entered
into by and among SONY DADC US INC., a corporation organized under the Laws of
the State of Delaware (the “Purchaser”) and ENTERTAINMENT DISTRIBUTION COMPANY,
LLC (“EDC”) and ENTERTAINMENT DISTRIBUTION COMPANY (USA), LLC (“EDC USA”), each
a limited liability company organized under the Laws of the State of Delaware
(EDC and EDC USA, collectively, the “Sellers,” and each, a “Seller”).
 
RECITALS
 
WHEREAS, the Sellers are engaged in the business of replicating compact discs
and digital versatile discs, packaging and distribution services and related
services;
 
WHEREAS, upon and subject to the terms and conditions set forth herein, the
Sellers propose to sell to the Purchaser, and the Purchaser proposes to purchase
from the Sellers, certain of the assets used or held for use by the Sellers in
the conduct of the Business, and the Purchaser proposes to assume certain
specified liabilities and obligations of the Sellers set forth in this
Agreement; and
 
WHEREAS, as a condition to the Parties’ execution of this Agreement, EDC USA,
the Purchaser and UMG have entered into Amendment No. 3 to UMG CD Agreement;
Amendment No. 1 to  the U.S. DVD Manufacturing And Related Services Agreement
dated as of May 31, 2005 between UMG and EDC USA; and Amendment No. 2 to UMG
Distribution Agreement, each of which is dated as of the date hereof, but
effective as of the Closing Date, authorizing the assignment of such  agreements
to Purchaser and modifying certain of the terms thereof (collectively, the “UMG
Assignment Agreements”).
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, each Party hereby agrees as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1    Certain Definitions
 
.  For purposes of this Agreement, the following terms when capitalized shall
have the meanings set forth below:
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.  The term
“control” means (a) the possession, directly or indirectly, of the power to vote
50% or more of the securities or other equity interests of a Person having
ordinary voting power, (b) the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
through the ownership of voting securities, by contract or otherwise, or (c)
being a director, officer, executor, trustee or fiduciary (or their equivalents)
of a Person or a Person that controls such Person.
 

--------------------------------------------------------------------------------


 
“Agreement” means this Asset Purchase Agreement, as amended from time to time.
 
“Ancillary Agreements” means the Bill of Sale, Assignment and Assumption
Agreement, Assignment of Fishers Sub-Lease Agreement, UMG Assignment Agreements,
Union Agreement, and each agreement, document, instrument or certificate
(including, without limitation the certificates referred to in Sections 9.2(a)
and 9.3(b)) contemplated by this Agreement to be executed by the Purchaser or
either of the Sellers in connection with the consummation of the transactions
contemplated by this Agreement, in each case only as applicable to the relevant
party or parties to such Ancillary Agreement, as indicated by the context in
which such term is used.
 
“Bankruptcy and Equity Exception” means except that such enforceability (i) may
be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar Laws affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at Law or in equity.
 
“Business” means the following services with respect to Products in North
America: (i) pre-production services (expressly excluding content mastering
(other than glass mastering), authoring and similar content preparation); (ii)
selection of raw materials suppliers; (iii) purchasing raw materials (including
components) from various suppliers such as pressing plants, duplicators and
printers; (iv) replication and manufacturing; (v) assembly and packaging; (vi)
staging for shipment components to various points; (vii) staging for shipment
finished units from point of manufacture to distributors and other shipment
locations; (viii) inventory control with respect to raw material component
parts; (ix) physical distribution; (x) processing of returns for scrap or return
to inventory; (xi) inventory control (but excluding the ordering and
determination of such inventory levels) and warehousing with respect to finished
units; and (xii) shipment of finished units.
 
“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in the City of New York, New York.
 
“CBA” means the Agreement effective April 3, 2007 by and among EDC USA and the
Union.
 
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980.
 
“COBRA Continuation Coverage” means the continuation coverage requirements under
Code Section 4980B and Part 6 of Title I of ERISA.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Contract” means any contract, plan, undertaking, arrangement, concession,
understanding, agreement, agreement in principle, franchise, permit, instrument,
license, lease, sublease, note, bond, indenture, deed of trust, mortgage, loan
agreement or other binding commitment, whether written or oral, to which either
Seller is a party or by which either Seller is bound.
 
2

--------------------------------------------------------------------------------


 
“Consequential Damages” means, for purposes of Article XI of this Agreement,
those damages that (i) are remote, speculative or punitive or (ii) arise solely
from the special circumstances of the Indemnified Party that have not been
communicated to the Indemnifying Party prior to date of this Agreement, and
Consequential Damages do not, in any case, include those damages that are
direct, general or incidental (including, without limitation, lost profits and
diminution in value).
 
“Effective Time” 12:01 a.m. EST on the Closing Date.
 
“Employment Agreement” means any contract respecting the terms and conditions of
employment or payment of compensation or benefits with respect to any employee.
 
“Employee Benefit Plan” means, with respect to any Person, each plan, fund,
program, agreement, arrangement or scheme, including each plan, fund, program,
agreement, arrangement or scheme maintained or required to be maintained under
applicable Laws, that is sponsored or maintained or required to be sponsored or
maintained by such Person or to which such Person makes or has an obligation to
make, contributions providing benefits to current and former employees or their
dependents, including (a) each deferred compensation, bonus, incentive
compensation, pension, retirement, stock purchase, stock option, profit sharing
or deferred profit sharing, stock appreciation, phantom stock plan and other
equity compensation plan, “welfare” plan (within the meaning of Section 3(1) of
ERISA, determined without regard to whether such plan is subject to ERISA), (b)
each “pension” plan (within the meaning of Section 3(2) of ERISA, determined
without regard to whether such plan is either subject to ERISA or is tax
qualified under the Code), (c) each severance plan or agreement, and each other
plan providing health, vacation, supplemental unemployment benefit,
hospitalization insurance, medical, dental, disability, life insurance, death or
survivor benefits or fringe benefits and (d) each other employee benefit plan,
fund, program, agreement or arrangement.
 
“Environmental Laws” means any federal, state or local Law, administrative or
court order relating to the environment, human health or safety from pollution,
product content restrictions, electronic waste disposal, or other environmental
degradation or Hazardous Materials, including, without limitation, CERCLA, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, the Clean Water Act, the Toxic Substances Control Act, the Clean Air Act,
the Safe Drinking Water Act, the Federal Insecticide, Fungicide and Rodenticide
Act and the Occupational Safety and Health Act, and any similar international,
state and local Laws or by-laws, the rules, regulations, ordinances,
administrative or courts orders and interpretations thereunder, all as the same
shall be in effect from time to time.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any Person that together with the Sellers would be
deemed a “single employer” within the meaning of Section 414 of the Code.
 
“ERISA Affiliate Plan” means each Employee Benefit Plan sponsored or maintained
or required to be sponsored or maintained by any ERISA Affiliate, or to which
such ERISA Affiliate makes, or has an obligation to make, contributions.
 
3

--------------------------------------------------------------------------------


 
“Final Working Capital Schedule” means the Working Capital Schedule as finally
determined pursuant to Section 3.4 hereof.
 
“Financial Statements” means collectively the Fishers Financial Statements and
the Pro Forma Balance Sheet.
 
“Fishers Business Employees” means all individuals who are employed by the
Sellers immediately prior to the Closing Date working at the Fishers
Distribution Center (including (a) those on military leave and family and
medical leave, (b) those on approved leaves of absence, but only to the extent
they have reemployment rights guaranteed under federal or state Law, under any
applicable collective bargaining agreement or under any leave of absence policy,
and (c) those on short-term disability under a short-term disability program).
 
“Fishers Distribution Center” means the real property located at 9999 East 121st
Street, Fishers, Indiana 46037-9727 leased by EDC USA as tenant pursuant to the
Fishers Sub-Lease, together with all buildings and other structures, facilities
or improvements currently located thereon, all fixtures, systems, equipment and
items of personal property of the Sellers attached or appurtenant thereto and
all easements, licenses, rights and appurtenances relating to the foregoing.
 
“Fishers Financial Statements” means the unaudited balance sheets and income
statements of the Business operations at the Fishers Distribution Center as of
and for the twelve months ended December 31, 2007 and the nine months ended
September 30, 2008 included in Schedule 4.3 of the Disclosure Schedule.
 
“Former Business Employee” means those individuals listed on
Schedule 1.1(b)  who are not Transferred Employees or Retained Employees but who
were, at any time before the Effective Time, employed by the Sellers at or
solely in connection with the Business, including employees of the Business who
will cease employment upon or after the Effective Time as a result of the
closure of the Business facilities at Kings Mountain, North Carolina, Reno,
Nevada, Wilkes-Barre, Pennsylvania and employees located at the Business
facility in New York, New York.
 
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
 
“Governmental Entity” means any federal, state, local, municipal or foreign (i)
government, (ii) governmental authority or (iii) governmental body exercising or
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority, including any court, tribunal, arbitral
body, commission, administrative agency or quasi-governmental or private body
exercising any regulatory or taxing authority thereunder.
 
“Group Health Plan” means, collectively, all of the Code Section 105 group
health plans offered by (as specified in the text) the Sellers’ Affiliates or
the Purchaser.
 
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996.
 
4

--------------------------------------------------------------------------------


 
“Hazardous Materials” means any and all pollutants, contaminants, hazardous
substances, hazardous chemicals, toxic substances, hazardous wastes, infectious
wastes, radioactive materials or wastes, substances, materials, products,
petroleum (including crude oil or any fraction thereof), petroleum products or
petroleum distillates, fractions or wastes, pesticides, asbestos-containing
materials, urea formaldehyde foam, heavy metals and any other wastes, materials,
chemicals or substances regulated or restricted pursuant to any applicable
Environmental Law.
 
“Kings Mountain Facility” means the facility of the Business owned by EDC USA
located at 700 Battleground Road, Grover, North Carolina 28073-0400 (together
with all fixtures and improvements thereon).
 
“Knowledge” with respect to the Sellers, means the actual knowledge of the
Persons listed on Schedule 1.1(c) after reasonable inquiry by each such Person.
 
“Law” means all laws, statutes, common law, treaties, rules, codes, regulations,
restrictions, ordinances, orders, decrees, approvals, directives, judgments,
rulings, injunctions, writs, awards and decrees of, or issued or entered by, any
Governmental Entity.
 
“Liabilities” means any debt, liability, commitment or obligation, of any kind,
character or nature whatsoever, whether known or unknown, asserted or
unasserted, choate or inchoate, secured or unsecured, fixed, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated and whether due or
to become due.
 
“Licenses” means all licenses, permits (including environmental, construction
and operation permits), franchises, certificates, approvals, registrations,
authorizations, variances and similar rights issued by any Governmental Entity.
 
“Liens” means all mortgages, liens, statutory liens, pledges, security
interests, charges, claims, restrictions, rights of first refusal and
encumbrances of any kind or nature whatsoever.
 
“Master Landlord” means Fishers Indiana Warehouse Limited Partnership.
 
“Master Lease” means the Lease dated as of July 15, 1992, re-executed on August
30, 1993, and amended by that certain First Amendment to Lease Agreement dated
as of March 31, 2000 by and between Master Landlord, as successor in interest to
Project Indiana Inc., successor in interest to Industrial Developments
International, Inc., and Sublandlord, as successor in interest to Polygram Group
Distribution, Inc.
 
5

--------------------------------------------------------------------------------


 
“Material Adverse Effect” means any event, condition, change, fact, circumstance
or effect, which individually or in the aggregate, is, or would reasonably be
expected to be, materially adverse to the operation of the Business at the
Fishers Distribution Center or the customer relationship with UMG, including
without limitation, any material damage to the Fishers Distribution Center; any
material damage to or inoperability of the equipment comprising the Transferred
Assets; the loss of that number of employees at the Fishers Distribution Center
which exceeds by more than 20% the historical attrition rate during such time
period; the adoption of any Law that materially limits, or is reasonably likely
to materially limit, the operation of the Business at the Fishers Distribution
Center; the violation of any Law, or the taking of any action or the threat of
any action by a Governmental Entity, that would, or is reasonably likely to,
prevent or limit in any material respect the operation of the Business at the
Fishers Distribution Center; a material default under the Fishers Sub-Lease
which is not, or has not been, cured within any applicable cure period
thereunder and which gives rise to a right of termination of the Fishers
Sub-Lease; the delivery of a Key Failure Notice (as defined in Section 9.1 of
the UMG Supply Agreements) under any UMG Supply Agreement which is not, or has
not been,  cured within any applicable cure period thereunder, provided that
such cure period shall not extend beyond the fifteenth day prior to the
Termination Date; written notice by UMG to terminate any of the UMG Supply
Agreements; an amendment of the Fishers Sub-Lease or any UMG Supply Agreement
without the Purchaser’s consent; acts of war or terrorism that materially and
adversely impact the operation of the Business at the Fishers Distribution
Center; or a violation of Sections 6.1(m), 6.1(n), 6.1(o), 6.1(p) or 6.1(q).
 
“Net Working Capital” means the accounts receivable (net of allowance for
doubtful accounts), inventory, and prepaid expenses included in the Transferred
Assets less the accounts payable, accrued expenses and ordinary course
liabilities set forth in Section 2.3(d) hereof included in the Assumed
Liabilities, as reflected on the Working Capital Schedule; provided, however,
that intercompany accounts receivable and intercompany accounts payable shall
not be taken into account in determining Net Working Capital.
 
“Party” or “Parties” means, individually, the Purchaser or the Sellers and,
collectively, the Purchaser and the Sellers.
 
“Permitted Liens” means (a) statutory Liens for current Taxes not yet due and
payable or being contested in good faith by appropriate proceedings (with no
risk of forfeiture), (b) pledges, deposits or other Liens securing the
performance of surety or appeal bonds, performance bonds or statutory
obligations (including workers’ compensation, unemployment insurance or other
social security legislation), and (c) restrictions, easements, rights-of-way and
other encumbrances of record affecting title to the Fishers Distribution Center
which do not interfere with the present use or operation of the Fishers
Distribution Center.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization, Governmental Entity or
any other entity of any kind or nature whatsoever.
 
“Products” means any and all types of optical discs now known or hereafter
devised, including compact discs in any form and Digital Versatile Discs in any
forms and any other high-density optical discs, including, in each case, any
successor format or replacement product.  For the purposes of this definition, a
compact disc includes audio CD, CD-ROM, Video CD, CD-I, CD-R, CD-RW, Photo CD,
Enhanced CD and CD+G as each such term is commonly used and understood. For the
purposes of this definition, a Digital Versatile Disc includes DVD-Audio,
DVD-Video, DVD-ROM, DVD-R, DV-RW and DVD-RAM, as each such term is commonly used
and understood.
 
“Pro Forma Balance Sheet” means the combined balance sheet of EDC and EDC USA as
of September 30, 2008, adjusted to eliminate EDC’s investment in its foreign
subsidiaries and to reflect the assumption that the Closing had occurred as of
such date and after giving effect to the required paydown of debt under the
Senior Credit Facility and other contemplated payments immediately following the
Closing, included in Schedule 4.3 of the Disclosure Schedule.
 
6

--------------------------------------------------------------------------------


 
“Reference Calculations” means the methodology used to prepare the sample
calculation of “Net Working Capital” as set forth on Schedule 1.1(d).
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment, including continuing migration, of Hazardous Materials into or
through soil, surface water or groundwater.
 
“Retained Employees” means those individuals who are Fishers Business Employees
listed on Schedule 1.1(e) who will remain employed by the Sellers after the
Effective Time.
 
“Sellers Affiliates” means Entertainment Distribution Holding GMBH,
Entertainment Distribution Company GMBH, Entertainment Distribution Company
Netherlands Holdings Company B.V., Glenayre Electronics (UK) Ltd., EDC UK
Holdings Limited, EDC Blackburn Limited, EDCI Holdings, Inc. and GEI EDC Holding
Company.
 
“Sellers Employee Benefit Plan” means (i) each Employee Benefit Plan with
respect to the Sellers and/or their Affiliates, and/or (ii) each ERISA Affiliate
Plan.
 
“Sellers European Affiliates” means Entertainment Distribution Holding GMBH,
Entertainment Distribution Company GMBH, Glenayre Electronics (UK) Ltd., EDC UK
Holdings Limited, EDC Blackburn Limited, and Entertainment Distribution Company
Netherlands Holdings Company B.V.
 
“Senior Credit Facility” means that certain Credit Agreement dated as of May 31,
2005 among the Sellers, as obligors, Wachovia Bank, National Association, a
national banking association, in its capacity as Administrative Agent, and the
other lenders referred to therein, as such Credit Agreement is amended,
restated, refinanced or replaced, from time to time.
 
“Software” means any computer software program, together with any error
corrections, updates, modifications, or enhancements thereto, in both
machine-readable form and human-readable form, including all comments and any
procedural code.
 
“Sublandlord” means Universal Music & Video Distribution, Corp.
 
“Target Working Capital Range” means Net Working Capital between $(375,000) and
$0.0.
 
“Tax” or “Taxes” means, with respect to any Person, (i) all taxes (including any
tax on or based upon net income, or gross income, or income as specially
defined, or earnings, or profits, or selected items of income, earnings or
profits) and all gross receipts, sales, use, ad valorem, transfer, franchise,
escheat, license, withholding, payroll, employment, excise, severance,
occupation, premium, property or windfall profits taxes, real property tax,
alternative or add-on minimum taxes, customs duties or other taxes, fees
(including accounting, financial advisor and legal fees directly associated
therewith), assessments or charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts imposed by
any Governmental Entity and (ii) any liability for the payment of any amount of
the type described in the immediately preceding clause (i) as a result of (A)
being a “transferee” (within the meaning of Section 6901 of the Code or any
other applicable Law) of another Person or a member of an affiliated or combined
group, (B) being a member of an affiliated, consolidated, unitary or combined
group or (C) a contractual obligation or otherwise.
 
7

--------------------------------------------------------------------------------


 
“Tax Return” means any report, return, declaration, statement or other
information, in whatever form or medium, required to be supplied to a
Governmental Entity in connection with Taxes, including estimated returns and
reports of every kind with respect to Taxes.
 
“UMG” means UMG Recordings, Inc.
 
“UMG CD Agreement” means the U.S. CD Manufacturing and Related Services
Agreement dated as of May 31, 2005 between UMG and EDC USA.
 
“UMG Distribution Agreement” means the U.S. Distribution and Related Services
Agreement dated as of May 31, 2005 between UMG and EDC USA.
 
“UMG Supply Agreements” means the U.S. HDFD Manufacturing and Related Services
Agreement dated as of May 31, 2005 between UMG and EDC USA, the UMG CD
Agreement, and the UMG Distribution Agreement, in each case as amended and
modified by the UMG Assignment Agreements.
 
“Union” means, collectively, International Union United Automobile, Aerospace &
Agricultural Implement Workers of America, UAW and Local Union No. 761.
 
“WARN Act” means the United States Worker Adjustment Retraining and Notification
Act of 1988, and similar state and local Laws.
 
“Welfare Benefits” means the types of benefits described in the definition of
“Welfare Plan” (whether or not covered by ERISA).
 
“Welfare Plan” means any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA, any short-term disability program classified as a
“payroll practice,” any group health plan within the meaning of Code Section
105, any cafeteria plan within the meaning of Code Section 125, any dependent
care assistance program within the meaning of Code Section 129, any adoption
assistance plan within the meaning of Code Section 137, and any tuition
assistance plan within the meaning of Code Section 127.
 
“Working Capital Deficit” means the amount by which the Net Working Capital is
below the lowest dollar amount of the Target Working Capital Range.
 
“Working Capital Schedule” means a statement of the Transferred Assets and
Assumed Liabilities included in the calculation of Net Working Capital computed
as of the close of business on the day prior to the Closing Date.
 
“Working Capital Surplus” means the amount by which the Net Working Capital
exceeds the highest dollar amount of the Target Working Capital Range.
 
8

--------------------------------------------------------------------------------


 
Section 1.2    Other Definitions.  Each of the following terms is defined in the
Section set forth opposite such term:
Term
Section
2009 Volumes
3.3(a)
85% Target Volumes
3.3(a)
Accounting Referee
3.4(c)
Acquisition Proposal
6.12(a)
Additional Purchase Price
3.3(a)
Assumed Contracts
2.1(c)
Assumed Liabilities
2.3
Assignment and Assumption Agreement
9.2(c)
Assignment of Fishers Sub-Lease Agreement
9.2(d)
Bill of Sale
9.2(b)
Claim Notice
11.5(a)
Closing
9.1
Closing Date
9.1
Confidential Information
7.1(b)
Consent
4.12
Direct Claims Dispute Period
11.5(c)
Disclosure Schedule
IV
EDC
Preamble
EDC USA
Preamble
Excluded Assets
2.2
Excluded Liabilities
2.4
Fishers Sub-Lease
2.1(b)
Fundamental Representations
11.1
Indemnified Party
11.5(a)
Indemnifying Party
11.5(a)
International Customers
7.2(a)
Inventory
2.1(i)
IP Rights
4.19(a)
Liability Claim
11.5(a)
Litigation Conditions
11.5(b)
Losses
11.2
Material Contract
4.10(a)
Personal Property
2.1(d)
Purchase Price
3.1
Purchaser
Preamble
Purchaser Indemnified Parties
11.2
Relocated Assets
2.5
Remediation
11.4
Representatives
6.2(a)
Response Notice
11.5(c)
Restricted Customer
7.3(a)
Security Documents
11.9

 
9

--------------------------------------------------------------------------------


 
Sellers
Preamble
Sellers Indemnified Parties
11.3
Sellers IP Rights
4.19(b)
Shortfall Customer
3.3(a)
Sub-Lease Adjustment
6.13
Termination Date
10.1(b)
Third Party Claim
11.5(b)
Third-Party IP Rights
4.19(b)
Transferred Assets
2.1
Transferred Employees
6.3(a)
UMG Assignment Agreements
Preamble
Union Agreement
6.3(d)
Working Capital Dispute Period
3.4(b)

 
Section 1.3    Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.1    Agreement to Purchase and Sell.  Subject to the terms and
conditions hereof, at the Closing, the Sellers shall sell, assign, transfer and
deliver to the Purchaser, and the Purchaser shall purchase and acquire from the
Sellers, all right, title and interest in and to all of the following assets,
properties and rights of the Business (such assets, properties and rights, being
referred to as the “Transferred Assets”), free and clear of all Liens, other
than Permitted Liens:
 
(a)           all rights of the Sellers under the UMG Supply Agreements;
 
(b)           all rights of the Sellers under the sublease related to the
Fishers Distribution Center between EDC USA and Sublandlord dated March 31,
2005, as amended (the “Fishers Sub-Lease”);
 
(c)           all rights of the Sellers under all Contracts listed on
Schedule 2.1(c) (each, an “Assumed Contract,” and collectively, the “Assumed
Contracts”);
 
(d)           all assets, including all equipment, furniture, fixtures,
leasehold improvements and other personal property, located at, used in
connection with or related to the operation of the Business at the Fishers
Distribution Center (the “Personal Property”), including, but not limited to
those assets which are listed on Schedule 2.1(d);
 
(e)           a non-exclusive, non-transferable (except as permitted by Section
12.3), royalty-free, perpetual right and license of the Purchaser and its
Affiliates to use, copy, store, install and distribute internally the IP Rights
used in connection with the operation of the Fishers Distribution Center (but
excluding any IP Rights listed as an Excluded Asset on Schedule 2.2(e)), which
right and license includes the right to permit consultants and service providers
to access, use, store, install and operate the IP Rights so licensed on behalf
of the Purchaser and its Affiliates as reasonably necessary to support the
business operations of the Purchaser and its Affiliates, including for
production, back-up, testing, development, contingency and archival purposes;
 
10

--------------------------------------------------------------------------------


(f)           all Software used in connection with the operation of the Fishers
Distribution Center (but excluding Software listed as an Excluded Asset on
Schedule 2.2(e));
 
(g)           all accounts receivable, pre-paid expenses and deposits related to
the operation of the Business at the Fishers Distribution Center, other than any
such account receivable from UMG pursuant to any of the UMG Supply Agreements
that is as of the Closing Date past due by not more than seven days;
 
(h)           the equipment located at the Kings Mountain Facility listed on
Schedule 2.1(h);
 
(i)           all non-customer-owned inventory, including finished goods, raw
materials, work in progress, supplies, packaging material and other inventory
property located at the Fishers Distribution Center (the “Inventory”); and
 
(j)           copies of the following items of each Seller related to the
Business conducted at the Fishers Distribution Center:  sales records and
materials; accounting information to include invoice level detail of vendor
payments for the previous twelve (12) months and account reconciliations for any
transferred account included on the Working Capital Schedule with descriptions
of any salient issue(s) guiding Sellers’ management estimates; pricing
information, customer lists, vendor lists, customer and vendor files,
correspondence with customers and suppliers, technical materials, product
specifications, service manuals, warranties, property maintenance schedules,
service contracts and other material documents relating to the Fishers
Distribution Center; correspondence with any lessor or sublessor under the
Fishers Sub-Lease; and personnel records of Transferred Employees; provided that
each Seller shall make commercially reasonable efforts to provide support for
and respond to inquiries with respect to accounting related issues related to
the Business conducted at the Fishers Distribution Center.
 
Section 2.2    Excluded Assets.  Notwithstanding anything to the contrary set
forth herein, Sellers shall not sell, and Purchaser shall not purchase or
acquire, and the Transferred Assets shall not include, the following assets,
properties and rights of the Business (collectively, the “Excluded Assets”):
 
(a)           all of the Sellers’ cash and cash equivalents;
 
(b)           the Kings Mountain Facility;
 
(c)           all assets located at the Business facilities at Kings Mountain,
North Carolina, Wilkes-Barre, Pennsylvania and Reno, Nevada, other than those
assets listed on Schedule 2.1(h) or transferred to the Purchaser pursuant to
Section 2.1(j);
 
(d)           rights to refunds of Taxes paid by the Sellers, whether paid
directly by the Sellers or indirectly by a third party on the Sellers’ behalf,
regardless of whether such rights have arisen or hereafter arise;
 
11

--------------------------------------------------------------------------------


 
(e)           the IP Rights and Software of the Business listed on
Schedule 2.2(e);
 
(f)           all accounts receivable related to the operation of the Business
at the Kings Mountain Facility;
 
(g)           assets of the Fishers Distribution Center listed on
Schedule 2.2(g);
 
(h)           all patents, trademarks, copyrights, tradenames, service marks,
service names, Internet domain names and similar user names of the Sellers;
 
(i)           (x) the Sellers’ limited liability company books and records of
internal proceedings, tax records, work papers and SOX narratives and
workpapers, and (y) the original records of Sellers, copies of which will be
delivered to the Purchaser pursuant to Section 2.1(j);
 
(j)           all rights of the Sellers under this Agreement and any Ancillary
Agreement;
 
(k)           all rights, claims and causes of action relating to any Excluded
Asset or any Excluded Liability; and
 
(l)           any contracts of insurance in respect of the Business, any
reimbursement for, or other benefit associated with, prepaid insurance, and any
rights associated with any prepaid expense for which Purchaser will not receive
the benefit after the Closing Date and which is not included in the Working
Capital Schedule, including, without limitation, any insurance proceeds with
respect to events occurring prior to the Closing Date.
 
Section 2.3    Assumed Liabilities.  In connection with the purchase and sale of
the Transferred Assets, and simultaneously with the sale, transfer, conveyance
and assignment to Purchaser of the Transferred Assets at the Closing, Purchaser
shall assume and pay, discharge and perform, as and when due only the following
Liabilities (collectively, the “Assumed Liabilities”):
 
(a)           the obligations of the Purchaser under the UMG Supply Agreements
arising on or after the Closing Date;
 
(b)           the obligations of EDC USA under the Fishers Sub-Lease arising on
or after the Closing Date;
 
(c)           the obligations of the applicable Seller under each Assumed
Contract arising on or after the Closing Date;
 
(d)           the following ordinary course liabilities as of the Closing Date
of either Seller related to the operation of the Business at the Fishers
Distribution Center so long as the amount of each such liability is set forth on
the Final Working Capital Schedule: (i) accounts payable not past due owed to
the vendors listed on Schedule 2.3(d), (ii) accrued liabilities for amounts that
are not yet due or payable under the Assumed Contracts or the Fishers Sub-Lease,
(iii) accrued salaries and wages with respect to Transferred Employees that are
not yet due and payable (including salaries, hourly wages, overtime, vacation
pay and related salary and wage liabilities), (iv) accrued employee taxes and
benefits with respect to Transferred Employees not yet due and payable related
to the accrued salaries and wages referred to in subsection (iii) (including
employer matching 401(k) contributions, profit sharing contributions,
withholdings, employer portion of payroll taxes including FICA, FUTA, SUTA and
related taxes and withholdings solely with respect thereto), (v) accrued
paid-time-off  with respect to Transferred Employees (including non-union
vacation carryovers and union time-off) and (vi) accrued other (including
building care, consulting fees, equipment leases, maintenance contracts, outside
services, utilities, refuse removal and related liabilities); provided, however,
that if any Liability referred to in this Section 2.3(d) is not set forth on the
Final Working Capital Schedule, then the Purchaser shall have no responsibility
for any such Liability; and
 
12

--------------------------------------------------------------------------------


 
(e)           all Liabilities incurred, arising out of or relating to the
operation by the Purchaser of the Fishers Distribution Center or the ownership
of the Transferred Assets, from and after the Closing Date.
 
Section 2.4    Excluded Liabilities.  EXCEPT FOR THE ASSUMED LIABILITIES,
PURCHASER SHALL NOT AND DOES NOT ASSUME ANY LIABILITIES OF SELLERS (OR ANY
PREDECESSOR OF SELLERS OR ANY PRIOR OWNER OF ALL OR ANY PART OF THE BUSINESS OR
TRANSFERRED ASSETS), THEIR AFFILIATES OR RELATING TO THE BUSINESS, WHETHER OR
NOT ARISING OUT OF OR RELATING TO THE TRANSFERRED ASSETS OR THE BUSINESS OR ANY
OTHER BUSINESS OF SELLERS OR THEIR AFFILIATES.  ALL SUCH LIABILITIES SHALL AFTER
THE CLOSING REMAIN THE EXCLUSIVE RESPONSIBILITY OF SELLERS OR THEIR AFFILIATES
(AS APPLICABLE) (“EXCLUDED LIABILITIES”).  Such Excluded Liabilities shall
include, without limitation:
 
(a)           Any warranty claim, product liability or similar claim (including,
without limitation, for injury to person or property) regardless of when made or
asserted, which arises out of or is based upon any express or implied
representation, warranty, agreement or guarantee made by the Sellers, or alleged
by a third party to have been made by the Sellers, or which is imposed or
asserted by a third party to be imposed by operation of Law or contractually, in
connection with any service performed or Product manufactured or sold by either
Seller prior to the Closing Date, including without limitation any claim seeking
recovery for consequential damages, lost revenue or income;
 
(b)           any Liability with respect to the Excluded Assets or other assets
of either Seller which are not Transferred Assets;
 
(c)           all Liabilities (including under any Environmental Law) incurred,
arising out of or relating to the operation of the Fishers Distribution Center
or the ownership of the Transferred Assets, prior to the Closing Date;
 
(d)           all costs (including all WARN Act Liabilities) related to the
closure of the Sellers’ facilities located at Kings Mountain, North Carolina,
Reno, Nevada and Wilkes-Barre, Pennsylvania; or
 
13

--------------------------------------------------------------------------------


 
(e)           any Liability of the Sellers, other than in respect of the
operation of the Fishers Distribution Center or the ownership of the Transferred
Assets, whether before, on or after the Closing Date, including, without
limitation, any Liability arising out of or relating to the Sellers’ facilities
located at Kings Mountain, North Carolina, Reno, Nevada and Wilkes-Barre,
Pennsylvania.
 
Section 2.5    Expenses of Relocating Transferred Assets.  The Purchaser shall
reimburse the Sellers for all costs and expenses (including without limitation,
inventorying, labeling for shipment, palletizing, picking, packing, corrugating,
decommissioning and handling, each of which shall be conducted in a commercially
reasonable manner or shall be approved by the Purchaser) of preparing all
customer owned inventory, Inventory and other Transferred Assets that are not
located at the Fishers Distribution Center on the Closing Date (“Relocated
Assets”) for shipment from the applicable Seller’s loading dock at the
applicable Business facility; provided that the amount of such costs and
expenses shall be mutually agreed by Sellers and Purchaser prior to the
incurrence thereof.  The Parties shall cooperate in good faith to persuade
Sellers’ customers with customer owned inventory not located at the Fishers
Distribution Center to agree to scrap, rather than ship to the Purchaser, an
appropriate portion of each such customer’s customer owned inventory.  The
Purchaser shall promptly reimburse the Sellers for such costs and expenses upon
its receipt of appropriate evidence thereof.  Purchaser shall be solely
responsible for all costs and expenses (including the cost of shipping from
Seller’s loading dock and post-shipping relabeling) of shipping the Relocated
Assets from the applicable Seller’s loading dock to the Fishers Distribution
Center or other location designated by Purchaser.
 
ARTICLE III
PURCHASE PRICE; ADJUSTMENTS; ALLOCATIONS
 
Section 3.1    Purchase Price.  Subject to adjustment pursuant to Section 3.3
below, the aggregate amount to be paid for the Transferred Assets (the “Purchase
Price”) shall be $26.0 million.  The Purchase Price shall be increased by any
Working Capital Surplus or reduced by any Working Capital Deficit.  In addition
to the foregoing payment, as consideration for the sale, assignment, transfer
and delivery of the Transferred Assets, the Purchaser shall assume and discharge
the Assumed Liabilities.
 
Section 3.2    Payment of Purchase Price.
 
(a)           On the Closing Date, the Purchaser shall pay or cause to be paid
to EDC USA the Purchase Price.
 
(b)           Within five (5) Business Days following the determination of the
Final Working Capital Schedule in accordance with Section 3.4 below, if there is
a Working Capital Deficit, the Sellers shall pay to the Purchaser an amount
equal to the Working Capital Deficit and if there is a Working Capital Surplus,
the Purchaser shall pay to the Sellers an amount equal to the Working Capital
Surplus.
 
(c)           In addition, on the Closing Date, the Purchaser shall have the
right to purchase, free and clear of all Liens, from the Sellers certain
equipment otherwise constituting an Excluded Asset pursuant to Section
2.2(c).  Purchaser shall identify the specific equipment to be purchased by it
from the equipment listed on Schedule 3.2(c), by giving written notice to EDC
USA at least five (5) Business Days prior to the Closing Date.  The purchase
price to be paid by the Purchaser for each such item of equipment shall be the
price set forth on such schedule under the heading “EDC Engr Estimate”; provided
however, that the aggregate purchase price for the equipment so identified by
the Purchaser shall not exceed $1.5 million.  Purchaser shall pay the aggregate
purchase price for such equipment in four equal monthly installments on the
first, second, third and fourth month anniversaries of the Closing
Date.  Notwithstanding anything to the contrary contained herein, all equipment
purchased pursuant to this Section 3.2(c) shall be deemed to be a Transferred
Asset for all purposes of this Agreement (including, without limitation,
Articles IV, VI and XI) beginning on the date that Purchaser so identifies such
equipment.  Such equipment shall be delivered to the Purchaser following the
Closing, as the Purchaser shall direct, and the cost of preparing such equipment
for shipment shall be reimbursed pursuant to Section 2.5 hereof.
 
14

--------------------------------------------------------------------------------


 
(d)           All payments required under this Section 3.2 or any other
provision of this Agreement shall be made in cash by wire transfer of
immediately available funds to such bank account as shall be designated in
writing by the Sellers or the Purchaser, as applicable.
 
Section 3.3    Additional Purchase Price
 
(a)           EDC USA shall be entitled to receive from the Purchaser the amount
(the “Additional Purchase Price”) (or a pro rata portion of such amount to the
extent provided below) set forth next to the name of the four current third
party customers of the Business conducted by the Sellers at the Fishers
Distribution Center set forth on Schedule 3.3 upon the occurrence of any of the
following with respect to such customer:  (i) the orders of Products by such
customer to the Purchaser from the Closing Date to the one year anniversary of
the Closing Date (“2009 Volumes”) are equal to or exceed 85% of the actual
volumes of Products ordered by such customer during 2008 (“85% Target Volumes”),
or if such purchases are less than 85% Target Volumes, EDC USA shall receive a
pro rata portion of the amount set forth for such customer on Schedule 3.3 based
on the percentage of 2009 Volumes compared to the 85% Target Volumes or (ii)
Purchaser shall terminate its customer relationship with such customer during
the one year period following the Closing Date, in which case EDC USA shall be
entitled to receive the full amount set forth for such customer on Schedule 3.3,
unless such termination occurs as a result of a default by the customer or such
customer is deemed in good faith by Purchaser to present an unacceptable credit
risk based on a standard credit application/investigative process, requiring
applicants to provide banking and trade references and utilizing Dun and
Bradstreet qualitative measures such as Financial Stress and Commercial Credit
Score Percentiles as well as the results from the credit investigation.  In
addition, to the extent orders of any customer set forth on Schedule 3.3 are
less than its 85% Target Volumes (a “Shortfall Customer”), and orders of
Products by any other former customer of EDC USA at the Fishers Distribution
Center to the Purchaser during calendar year 2009 that have an average sales
price (“ASP”) not more than 7.0% below the ASP of any applicable Shortfall
Customer, such other customer’s orders shall be added to the 2009 Volumes for
any one or more (without duplication) applicable Shortfall Customers (in each
case, up to each Shortfall Customer’s 85% Target Volumes) for purposes of
calculating the Additional Purchase Price.
 
15

--------------------------------------------------------------------------------


 
(b)           Within thirty (30) days following the Closing, EDC USA will
provide Purchaser with a report showing the actual volumes purchased during 2008
by the customers listed on Schedule 3.3. Within thirty (30) days of the end of
calendar year 2009, Purchaser shall provide a report to EDC USA showing the 2009
Volumes of the customers set forth on Schedule 3.3 and any other former EDC USA
customers with an ASP not more than 7.0% below any such listed customer’s ASP,
and setting forth the Additional Purchase Price payment to be made to EDC USA
pursuant to this Section 3.3 based on such orders.  Each Party shall have the
right, exercisable within fifteen (15) days of receipt of the report from the
other Party, to review the records of the other Party supporting the customer
business described in such report, including copies of purchase orders and
invoices and shall notify the other Party of any dispute regarding the 2008
volumes or the calculation of the Additional Purchase Price owed, as
applicable.  Inspection of such records shall be conducted during normal
business hours, under the supervision of such Party’s personnel and in such
manner that is to not unreasonably interfere with the normal operations of such
Party.  If Purchaser terminates its relationship with any customer pursuant to
Section 3.3(a)(ii) above, it shall provide prompt written notice to EDC USA of
such termination, the reasons for such termination and a statement regarding any
payment owed as a result of such termination.  EDC USA shall keep all
information received in connection with this Section 3.3(b) confidential.
 
(c)           Purchaser shall be entitled to hold any amounts payable to EDC USA
pursuant to this Section 3.3 until eighteen (18) months and thirty (30) days
after the Closing Date in order to satisfy any indemnification claims by the
Purchaser pursuant to Article XI.
 
Section 3.4    Adjustment of Purchase Price for Working Capital.
 
(a)           Within sixty (60) days following the Closing Date, the Purchaser
shall prepare and deliver to the Sellers the Working Capital Schedule and its
calculation of the Working Capital Deficit or Working Capital Surplus, if any,
based thereon.  The Working Capital Schedule shall be prepared in accordance
with GAAP and shall be calculated consistent with the Reference Calculations.
 
(b)           The Sellers shall have thirty (30) days following receipt of the
Working Capital Schedule delivered pursuant to Section 3.4(a) during which to
notify the Purchaser of any dispute of any item contained therein (the “Working
Capital Dispute Period”), which notice shall set forth in detail the basis for
such dispute.  The Purchaser and the Sellers shall thereafter cooperate in good
faith to resolve any such dispute as promptly as possible, and upon such
resolution, the Working Capital Schedule shall be finalized in accordance with
the agreement of the Purchaser and the Sellers.  In the event the Sellers do not
notify the Purchaser of any such dispute within the Working Capital Dispute
Period or notify the Purchaser within the Working Capital Dispute Period that
they do not dispute any item contained therein, the Working Capital Schedule
delivered pursuant to Section 3.4(a) and the Purchaser’s calculation of the
Working Capital Deficit or Working Capital Surplus, if any, shall be final and
binding upon the Parties and shall become the Final Working Capital Schedule.
 
(c)           In the event the Purchaser and the Sellers are unable to resolve
any dispute regarding the Working Capital Schedule, notice of which was
delivered during the Working Capital Dispute Period, within fifteen (15) days
following the Purchaser’s receipt of such notice, such dispute shall be
submitted to a nationally recognized accounting firm mutually agreed to by the
Sellers and the Purchaser (the “Accounting Referee”).  In resolving any such
dispute, the Accounting Referee shall consider only those items or amounts in
the Working Capital Schedule with respect to which notice of dispute was
delivered during the Working Capital Dispute Period and as to which the Sellers
continue to disagree.  The Accounting Referee’s determination of the disputed
items of the Working Capital Schedule and the Working Capital Deficit or Working
Capital Surplus, if any, based thereon shall be final and binding on the Parties
and shall become the Final Working Capital Schedule.  The Accounting Referee
shall use commercially reasonable efforts to complete its work within thirty
(30) days following its engagement.  The expenses of the Accounting Referee
shall be shared equally by the Sellers on the one hand and the Purchaser on the
other hand.
 
16

--------------------------------------------------------------------------------


 
Section 3.5    Allocation of Purchase Price.   The Purchase Price and any other
consideration paid by the Purchasers (or deemed to be paid by the Purchasers to
the Sellers) shall be allocated as set forth on Schedule 3.5.  To the extent the
Purchase Price is adjusted pursuant to Sections 3.3 or 3.4, the Parties shall
amend Schedule 3.5 consistently to reflect such adjustments.  The Parties
acknowledge that such allocation represents the fair market value of the
Transferred Assets and shall be binding upon them for federal, state, foreign
and local Tax purposes.  The Purchaser and the Sellers shall file their Tax
Returns (and IRS Form 8594) in a manner consistent with such allocation and
neither Party shall thereafter voluntarily take a Tax Return position
inconsistent with such allocation in an audit or other inquiry or examination by
the Internal Revenue Service or other Governmental Entity relating to Taxes.  If
there is an increase or decrease in the consideration within the meaning of
Treasury Regulations Sections 1.1060-1(e)(ii)(B) after the Parties have filed
the initial IRS Form 8594, the Parties shall allocate such increase or decrease
among the Transferred Assets as required by and consistent with Section 1060 of
the Code and the applicable Treasury Regulations.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Except as set forth in the Disclosure Schedule attached hereto (the “Disclosure
Schedule”), each of the Sellers, jointly and severally, represents and warrants
to Purchaser as follows:
 
Section 4.1    Organization; Ownership.
 
(a)           Each of the Sellers is a limited liability company duly organized,
validly existing, and in good standing under the Laws of the State of Delaware
and has all requisite power and authority to own, lease and operate its
properties, including the Transferred Assets, and to conduct the Business as now
conducted.  Except as would not reasonably be expected to have a Material
Adverse Effect, each of the Sellers is qualified to do business and is in good
standing in each of the jurisdictions listed on Schedule 4.1(a) of the
Disclosure Schedule for such Seller, which constitute each of the jurisdictions
in which it is transacting the Business or in which the operation, ownership or
leasing of its properties related to the Business make such qualification
necessary.
 
17

--------------------------------------------------------------------------------


 
(b)           A majority of the issued and outstanding equity interests of EDC
are owned beneficially and of record by GEI EDC Holding Company, a Delaware
corporation.  Schedule 4.1(b) of the Disclosure Schedule sets forth all Persons
owning any equity interests of EDC and their respective equity interests
therein.
 
(c)           All of the issued and outstanding equity interests of EDC USA are
owned beneficially and of record by EDC.  All of the issued and outstanding
equity interests of each of the Sellers European Affiliates are owned
beneficially and of record, directly or indirectly, by EDC.
 
Section 4.2    Authority; Noncontravention.
 
(a)           Each of the Sellers has all requisite power and authority to
execute and deliver this Agreement and the Ancillary Agreements and to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by
each of the Sellers of this Agreement and the Ancillary Agreements, and the
consummation by the Sellers of the transactions contemplated hereby and thereby,
have been duly and validly authorized by all necessary actions (including any
company action and action by the members of each Seller), and no other action on
the part of either Seller,  its members or managers or any of the Sellers
Affiliates or their respective owners is necessary to authorize the execution,
delivery and performance by the Sellers of this Agreement and the Ancillary
Agreements and the consummation by them of the transactions contemplated hereby
and thereby.  This Agreement has been, and the Ancillary Agreements to which
each of the Sellers is a party will be as of the Closing, duly executed and
delivered by each of the Sellers and, assuming due authorization, execution and
delivery by the Purchaser of this Agreement and the Ancillary Agreements to
which the Purchaser is a party, this Agreement and the Ancillary Agreements
constitute, or will constitute as of the Closing, legal, valid and binding
obligations of each of the Sellers, as applicable, enforceable against each of
the Sellers in accordance with their respective terms, subject to the Bankruptcy
and Equity Exception.
 
(b)           Neither the execution and delivery of this Agreement or the
Ancillary Agreements by any Seller nor the consummation by any Seller of the
transactions contemplated hereby or thereby, nor compliance by any Seller with
any of the terms or provisions of this Agreement or the Ancillary Agreements,
will (i) conflict with or violate any provision of the operating agreement or
other organizational documents of either Seller, (ii) violate any Law, judgment,
writ, order or injunction of any Governmental Entity applicable to either
Seller, (iii) except as provided on Schedule 4.2(b)(iii) of the Disclosure
Schedule, violate or constitute a default under any of the terms, conditions or
provisions of any Contract to which either Seller is a party or by which either
Seller is bound, except as would not be reasonably expected to have a Material
Adverse Effect or have a material adverse effect on the ability of either Seller
to perform its obligations under this Agreement, or (iv) except as provided on
Schedule 4.2(b)(iv) of the Disclosure Schedule, give rise to a right of
termination, cancellation, modification or acceleration or loss of any material
benefit under any Assumed Contract, the Fishers Sub-Lease or any UMG Supply
Agreement or result in a Lien on any Transferred Asset.
 
(c)           No declaration, filing or registration by any Seller with, or
notice by the Seller to, or authorization, consent or approval by any Seller of
any Governmental Entity is necessary for the execution, delivery and performance
by the Sellers of this Agreement or the Ancillary Agreements.
 
18

--------------------------------------------------------------------------------


 
Section 4.3    Financial Statements.  Schedule 4.3 of the Disclosure Schedule
contains the Financial Statements.  Except as disclosed in Schedule 4.3 of the
Disclosure Schedule or the Fishers Financial Statements, the Fishers Financial
Statements fairly present in all material respects the financial condition and
the results of operations of the Business conducted at the Fishers Distribution
Center as at the respective dates of and for the periods referred to in such
Fishers Financial Statements, subject, in the case of interim financial
statements, to normal recurring year-end adjustments (the effect of which will
not, individually or in the aggregate, be materially adverse) and the absence of
notes; provided, however, that the Fishers Financial Statements present such
information in accordance with the Sellers’ historical accounting principles
consistent with GAAP. Except as disclosed in Schedule 4.3 of the Disclosure
Schedule, the Pro Forma Balance Sheet fairly presents in all material respects
the financial statements of EDC and EDC USA as of September 30, 2008 assuming
the Closing had occurred as of such date, eliminating EDC’s investment in its
foreign subsidiaries, and after giving effect to the required paydown of debt
under the Senior Credit Facility and other contemplated payments to be made
immediately following the Closing and based on reasonable assumptions made in
good faith.  The Financial Statements have been prepared from and are in
accordance with the books and records of the Sellers and the Business.  Without
limiting in any respect the provisions of this Section 4.3, the Fishers
Financial Statements may not be indicative of the financial position or results
of operations that would have existed if the Fishers Distribution  Center had
been operated as a stand alone company as a result of EDCI Holdings, Inc.’s
provision of certain corporate, management and other overhead services to  the
Sellers.
 
Section 4.4    Absence of Undisclosed Liabilities.  Except as may be reflected
in the Financial Statements or the Working Capital Schedule, and except for
liabilities incurred since the date of the Financial Statements in the ordinary
course of business, consistent with past practice, Sellers do not have any
material Liabilities relating to, or arising in connection with, the Transferred
Assets or the Business conducted at the Fishers Distribution Center.
 
Section 4.5    Absence of Certain Changes.  Since June 30, 2008, the Sellers
have only conducted the Business at the Fishers Distribution Facility in the
ordinary course consistent with past practice and have not with respect to the
Transferred Assets or the Business conducted at the Fishers Distribution Center:
 
(a)           incurred any Liabilities, other than Liabilities incurred in the
ordinary course of business consistent with past practice, or failed to pay or
discharge when due any Liabilities of which the incurring or the failure to pay
or discharge would cause any damage or risk of loss to the Transferred Assets or
the Business conducted at the Fishers Distribution Center;
 
(b)           sold, encumbered, assigned or transferred any assets or properties
which would have been included in the Transferred Assets if the Closing had been
held on June 30, 2008 or on any date since then, except for the sale of
inventory in the ordinary course of business consistent with past practice and
sales of obsolete equipment;
 
19

--------------------------------------------------------------------------------


 
(c)           made or suffered any amendment or termination of, or waived any
rights of substantial value under, any Assumed Contract, the Fishers Sub-Lease
or any UMG Supply Agreement;
 
(d)           suffered any damage, destruction or loss, whether or not covered
by insurance, (i) materially and adversely affecting the Transferred Assets or
the Business conducted at the Fishers Distribution Center, or (ii) suffered any
recurring or prolonged shortages, cessation or interruption of supplies or other
services required to conduct the Business at the Fishers Distribution Center;
 
(e)           suffered any Material Adverse Effect; or
 
(f)           entered into any transaction other than in the ordinary course of
business consistent with past practice.
 
Section 4.6    Personal Property; Title to Assets.
 
(a)           The Sellers have good, valid and marketable title to, or in the
case of the Fishers Sub-Lease, a valid leasehold interest in, all of the
Transferred Assets, free and clear of all Liens, except Permitted Liens and
except for those Liens set forth on Schedule 4.6(a) of the Disclosure Schedule
which shall be released before the Closing.  The Transferred Assets constitute
all of the assets, rights and properties necessary for the conduct by the
Purchaser of the Business at the Fishers Distribution Center after the Closing
Date in the same manner as conducted by the Sellers at the Fishers Distribution
Center since June 30, 2008.  All of the tangible Transferred Assets used or held
for use in the Business conducted at the Fishers Distribution Center are (a)
free from material defects or other material deficiency (whether in design or
manufacture); (b) usable in the regular and ordinary course of business
consistent with past practice; (c) in conformity in all material respects with
all applicable Laws and Licenses relating to their construction, use and
operation; and (d) except as set forth on Schedule 4.6(a) of the Disclosure
Schedule,  in good operating condition and repair, subject to ordinary wear and
tear.
 
(b)           Except as set forth on Schedule 4.6(b) of the Disclosure Schedule,
since June 30, 2008, all tangible personal property used in connection with or
related to the operation of the Business at the Fishers Distribution Center has
been located at the Fishers Distribution Center and has not been moved or
relocated, other than with respect to the sale of inventory in the ordinary
course of business.
 
Section 4.7    Taxes.
 
(a)           The Sellers have duly and timely filed (and prior to the Closing
Date will duly and timely file) true, correct and complete real property,
personal property, employment, income and other Tax Returns required to be filed
under federal, state, local or other Law.  All Taxes of the Sellers have been
paid, and there is no liability for any Taxes due and payable in connection with
any such Tax Returns and unpaid Taxes not yet due and payable do not exceed the
reserve for Taxes in the Financial Statements.  There are no existing Liens for
Taxes upon any of the Transferred Assets, except for Liens for Taxes which are
not yet due and payable.  All Taxes which the Sellers are required by Law to
withhold and collect have been duly withheld and collected, and have been timely
paid over to the proper Governmental Entity to the extent due and payable.
 
20

--------------------------------------------------------------------------------


 
(b)           None of the Transferred Assets is tax exempt use property under
Code Section 168(h).  None of the Transferred Assets is property that a Seller
is required to treat as being owned by any other Person pursuant to the safe
harbor lease provision of former Code Section 168(f)(8).  None of the Sellers is
a foreign person within the meaning of Code Section 1445.  None of the Assumed
Liabilities is an obligation to make a payment that is not deductible under Code
Section 280G.  For purposes of Section 4.7(a) and (b), a Seller shall be deemed
to include any predecessor of the Seller or any Person from which a Seller
incurs a liability for Taxes as a result of transferee liability.
 
(c)           Each of the Sellers is or has been treated as a partnership for
federal, state and local income Tax purposes at all times during its existence.
 
Section 4.8    Inventory.  The Inventory consists of new and unused items of a
quality, quantity and condition useable and saleable in the ordinary course of
the Business, is not discontinued or obsolete and is valued at the lower of cost
or market value.  Each of the categories of Inventory is at a level normal and
adequate for the continuation of the Business in the ordinary course consistent
with Sellers’ past practice.
 
Section 4.9    Leased Real Property.  
 
(a)           The Fishers Sub-Lease is a legal, valid and binding obligation,
enforceable in accordance with its terms with respect to EDC USA and, to the
Knowledge of the Sellers, each other party to the Fishers Sub-Lease (subject, in
each case, to the Bankruptcy and Equity Exception), and there is no existing
default or breach by EDC USA under the Fishers Sub-Lease (or any event or
condition that, with notice or lapse of time or both, could constitute a default
or breach by EDC USA) and, to the Knowledge of the Sellers, there is no such
default or breach (or event or condition that, with notice or lapse of time or
both, could constitute a default or breach) with respect to any third party to
the Fishers Sub-Lease.  Sellers have not created any condition and there is no
Lien, easement, covenant or other restriction applicable to the Fishers
Distribution Center that would materially impair the current use or the
occupancy by the Sellers of the Fishers Distribution Center.  The term of the
Fishers Sub-Lease expires on October 30, 2012.  Prior to the date hereof, the
Sellers have delivered to the Purchaser a true, complete and correct copy of the
Fishers Sub-Lease and all side letters between EDC USA, the Master Landlord
and/or the Sublandlord relating thereto.
 
(b)           Each Seller’s operation of the Fishers Distribution Center is in
compliance in all material respects with all applicable Laws and orders of
Governmental Entities.  Neither Seller’s operation of the Fishers Distribution
Center, nor either Seller’s current uses and operations conducted at the Fishers
Distribution Center, are in violation of the current zoning (whether in the form
of ordinances, regulations, or rules).  The Sellers have not received notice (i)
of any special assessment relating to the Fishers Distribution Center or any
portion thereof or (ii) that  such a special assessment is pending.  To the
Knowledge of the Sellers, no such special assessment is threatened.  There does
not exist any pending condemnation or eminent domain proceedings that affect the
Fishers Distribution Center or, to the Knowledge of the Sellers, any threatened
condemnation or eminent domain proceedings that affect the Fishers Distribution
Center, and the Sellers have not received any written notice of the intention of
any Governmental Entity or other Person to take or use any portion of the
Fishers Distribution Center.
 
21

--------------------------------------------------------------------------------


 
(c)           All improvements to the Fishers Distribution Center (including
mechanical, electrical and plumbing systems serving such improvements) are in
good condition and repair (normal wear and tear excepted), and such improvements
are free from material structural defects.  The Sellers have complied with all
maintenance or repair obligations under the Fishers Sub-Lease and have obtained
all required consents and approvals under the Master Lease and the Fishers
Sub-Lease for all actions or omissions of either Seller pursuant
thereto.  Except as set forth on Schedule 4.9(c) of the Disclosure Schedule,
there are no continuing material maintenance, repair or capital improvement
obligations with respect to the Fishers Distribution Center.  The Sellers would
have no obligations under the Fishers Sub-Sublease had the same been expiring
currently to perform (i) any repairs or (ii) restoration, upon surrender and
expiration of the Fishers Sub-Lease.  The Fishers Distribution Center is
supplied with utilities and other services adequate for the operation of such
facilities as currently conducted, including adequate water, storm and sanitary
sewer, gas, electric, cable and telephone facilities.  The Sellers have obtained
all agreements, easements or other rights from any other Person necessary to
permit the lawful use and operation of the Fishers Distribution Center or any
driveways, roads and other means of egress and ingress to and from the Fishers
Distribution Center and each such agreement, easement or other right is in full
force and effect.  There is no pending or, to the Knowledge of the Sellers,
threatened proceeding which could result in the modification or cancellation of
such agreements, easements or rights except, in each case, for deviations from
the foregoing which could not reasonably be expected to materially impair the
continued use of the Fishers Distribution Center as it is currently used.
 
Section 4.10    Contracts.
 
(a)           Schedule 4.10 of the Disclosure Schedule sets forth a correct and
complete list of the below Contracts currently in force, or under which either
Seller has continuing Liabilities, related to the Business, the Transferred
Assets or the Fishers Distribution Center (other than the UMG Supply Agreements,
the insurance policies listed on Schedule 4.11 of the Disclosure Schedule and
the Employee Benefit Plans listed on Schedule 4.17(a) of the Disclosure
Schedule) (each, a “Material Contract”).
 
(i)            Bonds, debentures, notes, credit or loan agreements or loan
commitments, mortgages, indentures, guarantees or other Contracts relating to
the borrowing of money or the deferred purchase price of property of either
Seller, in each case, related to the Transferred Assets or the Fishers
Distribution Center;
 
(ii)            Leases of any Personal Property located at the Fishers
Distribution Center or any Transferred Assets;
 
(iii)           Contracts for capital expenditures or the acquisition or
construction of fixed assets at the Fishers Distribution Center requiring the
payment by either Seller of an amount in excess of $20,000;
 
22

--------------------------------------------------------------------------------


 
(iv)           Contracts granting to any Person an option or a right of first
refusal, first-offer or similar preferential right to purchase or acquire any
Transferred Assets;
 
(v)            Contracts with either Seller and any sales agent or
representative providing for the payment of commissions for work related to the
operations of the Fishers Distribution Center that are not terminable without
penalty on ninety (90) days’ or less notice;
 
(vi)           Joint venture or partnership Contracts and all other Contracts
providing for the sharing of any profits, in each case, to which either Seller
is a party and which relates to the operation of the Fishers Distribution
Center;
 
(vii)           Contracts containing any covenant that purports to materially
restrict the business activity of either Seller at the Fishers Distribution
Center or materially limit the freedom of either Seller to engage in any line of
business or to compete with any Person that are binding with respect to the
Fishers Distribution Center or the Transferred Assets;
 
(viii)         Contracts with customers or suppliers of the Fishers Distribution
Center;
 
(ix)           Employment Agreements with Fishers Business Employees or
independent contractors who perform services material to the operation of the
Business at the Fishers Distribution Center; and
 
(x)           Contracts (other than those described in subsections (i) through
(ix) of this Section 4.10) to which either Seller is a party and by which the
Transferred Assets are bound involving an annual commitment or annual payment to
or from either Seller of more than $25,000 individually.
 
(b)           Each of the Assumed Contracts and the UMG Supply Agreements is a
legal, valid and binding obligation enforceable in accordance with its
respective terms with respect to the Sellers and, to the Knowledge of the
Sellers, each other party to such Assumed Contract and UMG Supply Agreement
(subject to the Bankruptcy and Equity Exception), and there is no existing
default or breach by either Seller under any such Assumed Contract or UMG Supply
Agreement (or event or condition that, with notice or lapse of time or both,
could constitute a default or breach) and, to the Knowledge of the Sellers,
there is no such default or breach (or event or condition that, with notice or
lapse of time or both, could constitute a default or breach) with respect to any
third party to any such Assumed Contract or UMG Supply Agreement.  The Sellers
have no Knowledge of any notice or bona fide threat to terminate any Assumed
Contract or any UMG Supply Agreement.  True, correct and complete copies of each
Material Contract, each Assumed Contract and each UMG Supply Agreement have been
delivered to the Purchaser.
 
Section 4.11    Insurance.
 
23

--------------------------------------------------------------------------------


 
(a)           Schedule 4.11(a) of the Disclosure Schedule sets forth a correct
and complete list of all insurance policies maintained as of the date of this
Agreement by or on behalf of the Sellers and relating to the Business operated
at the Fishers Distribution Center, indicating the type and amount of coverage
maintained thereunder, the name of the insurance carrier or underwriter, and all
insurance claims thereunder and worker’s compensation claims received for the
past three (3) policy years.  All such insurance policies are valid and binding
and in full force and effect. The Sellers are not in breach or default
(including any breach or default with respect to the payment of premiums or the
giving of notice) with respect to their material obligations under any such
insurance policies, and no event has occurred which, with notice or the lapse of
time or both, would constitute such a breach or default or permit termination or
modification under such policy.
 
(b)           Except as set forth on Schedule 4.11(b) of the Disclosure
Schedule, there is no claim pending or, to the Knowledge of the Sellers, any
existing facts which are reasonably likely to result in a claim under any such
policy, and if any of the foregoing have been disclosed, no such claim or
existing facts was questioned, denied or disputed by the underwriter of such
policy.
 
Section 4.12    Consents.  Schedule 4.12 of the Disclosure Schedule sets forth
each action, consent, approval, notification, waiver, authorization, order or
filing (each, a “Consent”) under any Assumed Contract, the Fishers Sub-Lease,
any UMG  Supply Agreement or other Contract required in connection with the
execution and delivery by the Sellers of this Agreement or the Ancillary
Agreements and the consummation by the Sellers of the transactions contemplated
hereby and thereby.
 
Section 4.13    Compliance with Laws; Licenses.  The Sellers are in compliance
in all material respects with all Laws applicable to the Transferred Assets, the
Assumed Liabilities and the Fishers Distribution Center.  The Sellers hold all
material Licenses from Governmental Entities necessary for the lawful conduct of
the Business.  The Sellers are in compliance in all material respects with the
terms of all Licenses.
 
Section 4.14    Legal Proceedings.  Except as set forth on Schedule 4.14 of the
Disclosure Schedule, there is no litigation, suit, action, arbitration,
administrative or other proceeding or investigation, governmental or otherwise,
pending or, to the Knowledge of the Sellers, threatened against, affecting or
involving the Sellers, the Fishers Distribution Center or the Transferred Assets
before any Governmental Entity.  There are no judgments, orders, decrees or
awards before any court, department, commission, board, instrumentality or
arbitrator which affect the Sellers, the Fishers Distribution Center or the
Transferred Assets.
 
Section 4.15    Products Liability and Warranty.  With respect to the Business
conducted at the Fishers Distribution Center, each Product sold or otherwise
delivered by the Sellers has been in conformity with all applicable contractual
commitments and all express and implied warranties, if any, and the Sellers have
no material liability for replacement or repair of any such Products or other
damages or other costs in connection therewith.  No warranty claim, product
liability or similar claim has been made against either Seller during the past
year relating to any service performed or Product sold or delivered by such
Seller with respect to the Business conducted at the Fishers Distribution
Center.  There have been no Product recalls by the Sellers.
 
Section 4.16    Accounts Receivable.  The accounts receivable comprising a part
of the Transferred Assets arose from bona fide transactions in the ordinary
course of business and are collectible in the book amounts thereof, except to
the extent of the Sellers’ reserves as reflected, as of the date of this
Agreement, on the Fishers Financial Statements and, as of the date of Closing,
on the Final Working Capital Schedule.  None of such accounts receivable is
subject to any claim of offset or recoupment or counterclaim, and Sellers have
no Knowledge of any specific facts that would be likely to give rise to any such
claim.
 
24

--------------------------------------------------------------------------------


 
Section 4.17    Employment Benefits and Labor Matters
 
(a)           All of the Sellers Employee Benefit Plans are set forth on
Schedule 4.17(a) of the Disclosure Schedule, and neither of the Sellers nor any
ERISA Affiliate has made any commitment to any of the Fishers Business Employees
to provide any additional employee benefit plans or other arrangements.
 
(b)           No liability under Title IV or Section 302 of ERISA has been
incurred by the Sellers or any ERISA Affiliate for which the Purchaser would be
liable under applicable Law as a result of the transactions contemplated by this
Agreement; and no Sellers Benefit Plan is a multiemployer plan within the
meaning of Section 3(37) of ERISA.
 
(c)           Each of the Sellers Employee Benefit Plans has been established,
maintained, funded, and administered in material compliance with its terms and
with applicable federal and state Laws and regulations to which it is subject,
including ERISA and the Code and the Treasury Regulations promulgated
thereunder, and is, if applicable, qualified under Code Section 401(a).  Each
Employee Benefit Plan qualified under Code Section 401(a) has a plan document in
the form of a prototype which has received a favorable opinion letter from the
Internal Revenue Service.
 
(d)           Except as set forth on Schedule 4.17(d) of the Disclosure
Schedule, there are no strikes, work slowdowns, work stoppages, lockouts,
arbitrations, material grievances, unfair labor practice charges or complaints
pending or, to the Knowledge of the Sellers, threatened, with respect to any of
the Fishers Business Employees.
 
(e)           Neither Seller nor any of the Sellers Affiliates is a party to any
labor or collective bargaining agreement with respect to any of the Fishers
Business Employees, other than the CBA.
 
(f)           Each of the Sellers is in material compliance with all federal and
state Laws respecting employment and employment practices, terms and conditions
of employment, and wages and hours, and there are no arrearages in the payment
of wages.
 
(g)           The number of employees employed, as of the date of this
Agreement, at the Sellers’ facilities located at Reno, Nevada, Wilkes-Barre,
Pennsylvania and New York, New York is 12, 5 and 3, respectively.
 
Section 4.18    Environmental Matters.
 
(a)           Since November 1, 2007, the Sellers have been and continue to be
in compliance with all Environmental Laws related to the Transferred Assets or
the Fishers Distribution Center, except for those matters that would not have a
Material Adverse Effect.  There is no investigation, suit, claim, action or
proceeding by any Governmental Entity or other Person relating to or arising
under Environmental Laws that is pending or, to the Knowledge of the Sellers,
threatened, against the Sellers relating to the Transferred Assets or the
Fishers Distribution Center.  The Sellers have not received any notice of or
entered into any order, settlement, judgment, injunction or decree involving
uncompleted, outstanding or unresolved obligations, liabilities or requirements
relating to or arising under Environmental Laws related to the Transferred
Assets or the Fishers Distribution Center.
 
25

--------------------------------------------------------------------------------


 
(b)           Without in any way limiting the foregoing, neither Seller, nor, to
the Knowledge of Sellers, any other Person, has buried, Released, emitted,
discharged, dumped or disposed of any Hazardous Materials into the environment
in violation of Environmental Laws or in quantities that would give rise to
liability on the part of either Seller or require cleanup by either Seller under
Environmental Laws with respect to the Fishers Distribution Center or any
Transferred Assets.
 
(c)           Neither Seller has received any written request for information,
or been notified in writing that it is a potentially responsible party, under
CERCLA, or any similar state, local or foreign Law with respect to the Fishers
Distribution Center or any Transferred Assets or operations related to any
Transferred Assets.
 
(d)           Neither the Fishers Distribution Center nor any Transferred Assets
is listed or is, to the Knowledge of Sellers, proposed for listing on the
“National Priorities List” under CERCLA, or on the Comprehensive Environmental
Response, Compensation and Liability Information System maintained by the United
States Environmental Protection Agency, or any similar state list of sites
requiring investigation or cleanup.
 
(e)           Except as set forth on Schedule 4.18(e) of the Disclosure
Schedule, neither Seller is a party to any Contract pursuant to which it is
obligated to indemnify any other Person with respect to, or be responsible for
any Liability pursuant to, or violation of, any Environmental Law related to the
Fishers Distribution Center or any Transferred Asset.
 
(f)           The Sellers have made available to, or provided the Purchaser
with, true and correct copies of all environmental permits, Licenses, or
authorizations under any Environmental Laws and environmental assessment reports
(such as Phase I or Phase II reports) and any other environmental studies in
their possession relating to the Fishers Distribution Center or any Transferred
Assets.
 
Section 4.19    Intellectual Property.
 
(a)           The Sellers own or have the right to use all (i) inventions and
discoveries, whether patentable or not, and all patents, registrations, and
applications therefor, including divisions, continuations, continuations-in-part
and reissues; (ii) published and unpublished works of authorship, whether
copyrightable or not, including computer software programs, applications, source
code and object code, and databases and other compilations of information,
copyrights in and to the foregoing, including extensions, renewals, and
restorations, and registrations and applications therefor; and (iii)
confidential and/or proprietary information, trade secrets and know-how,
including processes, schematics, business methods, formulae, drawings,
prototypes, models, designs, customer lists and supplier lists, in each case,
that are used in and material to the conduct of the Business at the Fishers
Distribution Center as currently conducted ((i) through (iii) collectively being
referred to as “IP Rights”).
 
26

--------------------------------------------------------------------------------


 
(b)           The Sellers have no Knowledge of any claims (i) asserting that the
use by the Business of any IP Right used in the Business as currently conducted
infringes the rights of any Person; (ii) challenging the ownership, validity or
enforceability of any of the IP Rights owned by the Sellers (collectively, the
“Sellers IP Rights”) or any IP Rights owned or held by third parties
(collectively, the “Third-Party IP Rights”) exclusively licensed to the Sellers;
or (iii) challenging the right to the use of any Third-Party IP Rights held by
the Sellers.  The conduct of the Business as currently conducted does not
infringe or otherwise violate any IP Rights of any Person.
 
(c)           There is no unauthorized use, infringement or other violation of
any of the Sellers’ IP Rights, or any Third-Party IP Rights held exclusively by
the Sellers.
 
(d)           All of the Sellers’ IP Rights and Third-Party IP Rights held
exclusively by the Sellers and included in the Transferred Assets are valid and
enforceable.
 
(e)           None of Sellers’ Software contains any “time bombs,” “Trojan
horses,” “backdoors,” “trap doors,” “worms,” viruses, bugs, faults or other
devices that are designed or intended to, or have the effect of, (a) disrupting,
disabling, harming, or impeding the operation of the Software, or (b) providing
unauthorized access to a system or device on which the Software is
installed.  None of Sellers’ Software is subject to any “copyleft” or other
obligations under any “open source” license such as GNU Public License, Lesser
GNU Public License, or Mozilla Public License, or other shareware or open source
code, that requires or conditions the use of such Software on the disclosure or
licensing of any source code of any portion of the Software.
 
Section 4.20    Customers.  Since January 1, 2008, no material customer of the
Business conducted at the Fishers Distribution Center has terminated its
relationship or materially reduced its level of business with the Sellers, nor
has either Seller received written notice or, to the Knowledge of either Seller,
any other notice, that any material customer of the Business conducted at the
Fishers Distribution Center intends to do so.  Except as set forth on Schedule
4.20 of the Disclosure Schedule, either Seller is involved in any material
dispute or controversy with any material customer of the Business conducted at
the Fishers Distribution Center.  Neither Seller is involved in any dispute or
controversy with any of its other customers that, individually or in the
aggregate, could reasonably be anticipated to have a Material Adverse Effect on
the Business conducted at the Fishers Distribution Center.
 
Section 4.21    Transactions with Related Parties.  No member, manager, employee
or officer of either Seller or any member of such member’s, manager’s,
employee’s or officer’s immediate family, or any Affiliate thereof (a) owns any
interest in any Transferred Asset or (b) is a party, or owns more than 50% of
the ownership interests of any Person who is a party, to any Contract with
either Seller with respect to the Business conducted at the Fishers Distribution
Center or any Transferred Asset.
 
Section 4.22    Fraudulent Conveyance.  The sale of the Transferred Assets
pursuant to this Agreement is made in exchange for fair and equivalent
consideration.  Neither Seller is now insolvent and neither Seller will be
rendered insolvent by the sale, transfer and assignment of the Transferred
Assets pursuant to this Agreement.  Neither Seller is entering into this
Agreement or any of Ancillary Agreements with the intent to defraud, delay or
hinder its creditors and the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements will not have any such effect.  The
transactions contemplated in this Agreement or any Ancillary Agreements will not
constitute a fraudulent conveyance, or otherwise give rise to any right of any
creditor of either Seller to any of the Transferred Assets after the Closing.
 
27

--------------------------------------------------------------------------------


 
Section 4.23    Brokers and Other Advisors.  Except as set forth on Schedule
4.23 of the Disclosure Schedule, no broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission, or the reimbursement of expenses, in connection
with the transactions contemplated hereby based upon arrangements made by or on
behalf of either Seller.
 
Section 4.24    No Other Representations or Warranties.  Except for the
representations and warranties made by the Sellers in this Agreement or any of
the Ancillary Agreements, neither Seller makes any representation or warranty
with respect to the Sellers or the Business.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby warrants and represents to the Sellers as follows:
 
Section 5.1    Organization, Standing and Power.  The Purchaser is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware and has all requisite power and authority necessary to own or
lease all of its properties and to carry on its business as it is now being
conducted.
 
Section 5.2    Authority; Noncontravention.
 
(a)           The Purchaser has all requisite power and authority to execute and
deliver this Agreement and the Ancillary Agreements and to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by the
Purchaser of this Agreement and the Ancillary Agreements, and the consummation
by it of the transactions contemplated hereby and thereby, have been duly and
validly authorized by all necessary corporate action and no other action on the
part of the Purchaser is necessary to authorize the execution, delivery and
performance by the Purchaser of this Agreement and the Ancillary Agreements and
the consummation by it of the transactions contemplated hereby and
thereby.  This Agreement has been, and the Ancillary Agreements to which the
Purchaser is a party will be as of the Closing, duly executed and delivered by
the Purchaser and, assuming due authorization, execution and delivery by each of
the Sellers of this Agreement and the Ancillary Agreements to which each of the
Sellers is a party, this Agreement and the Ancillary Agreements constitute, or
will constitute as of the Closing, legal, valid and binding obligations of the
Purchaser, enforceable against the Purchaser in accordance with their respective
terms, subject to the Bankruptcy and Equity Exception.
 
28

--------------------------------------------------------------------------------


 
(b)           Neither the execution and delivery of this Agreement or the
Ancillary Agreements by the Purchaser nor the consummation by the Purchaser of
the transactions contemplated hereby or thereby, nor compliance by the Purchaser
with any of the terms or provisions of this Agreement or the Ancillary
Agreements, will (i) conflict with or violate any provision of the charter
documents of the Purchaser or (ii) violate any Law, judgment, writ, order or
injunction of any Governmental Entity applicable to the Purchaser or (iii)
violate or constitute a default under any of the terms, conditions or provisions
of any Contract to which the Purchaser is a party, except as would not be
reasonably expected to have a material adverse effect on (i) the financial
condition or results of operations of the Purchaser or (ii) the ability of the
Purchaser to perform its obligations under this Agreement.
 
(c)           No declaration, filing or registration by the Purchaser with, or
notice by the Purchaser to, or authorization, consent or approval by the
Purchaser of any Governmental Entity is necessary for the execution, delivery
and performance by the Purchaser of this Agreement or the Ancillary Agreements.
 
Section 5.3    Capital Resources.  The Purchaser has, and will have on the
Closing Date, sufficient cash and cash equivalents available to pay the Purchase
Price and to pay all related fees and expenses of the Purchaser payable by it in
connection with the transactions contemplated hereby.
 
Section 5.4    Brokers and Other Advisors.  No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
Purchaser.
 
Section 5.5    No Other Representations or Warranties.  Except for the
representations and warranties made by the Purchaser in this Agreement or any of
the Ancillary Agreements, the Purchaser does not make any representation or
warranty with respect to the Purchaser.
 
ARTICLE VI
ADDITIONAL COVENANTS
 
Section 6.1    Conduct of Business by Sellers.  Between the date of this
Agreement and the Closing Date, unless the Purchaser shall otherwise agree in
writing, the Business shall be conducted only in the ordinary course of business
consistent with past practice.  Between the date of this Agreement and the
Closing Date, except as otherwise required by this Agreement, without the prior
written consent of the Purchaser, which consent shall not be unreasonably
withheld (and all requests for the Purchaser’s consent shall be directed to Dave
Stevens at Dave.Stevens@sonydadc.com and the Purchaser shall respond by email
within four Business Days of Mr. Stevens’ receipt of such request), neither
Seller shall, in connection with the Business conducted at the Fishers
Distribution Center or relating to the Transferred Assets (except as otherwise
provided below):
 
(a)           sell, transfer, encumber or otherwise dispose of any Transferred
Assets or any interest therein, other than inventory sold or disposed of in the
ordinary course of business;
 
29

--------------------------------------------------------------------------------


 
(b)           acquire any corporation, partnership, limited liability company,
or other business organization or division thereof or purchase any material
amount of assets;
 
(c)           enter into any Contract that would be a Material Contract if
entered into prior to the date hereof, other than any such Contracts entered
into in the ordinary course of business (including Contracts with customers or
vendors);
 
(d)           take any actions that would materially change Inventory amounts of
corrugated packaging materials and similar distribution related consumables and
supplies in a manner inconsistent with past practice;
 
(e)           remove or relocate any of the Transferred Assets from the Fishers
Distribution Center, other than the sale of Inventory in the ordinary course of
business, except in accordance with Section 6.10;
 
(f)           change its method of accounting;
 
(g)           extend, renew, modify, terminate, cancel or agree to cancel any
Assumed Contract, any UMG Supply Agreement or the Fishers Sub-Lease;
 
(h)           authorize, or make any commitment with respect to, any capital
expenditures related to the Fishers Distribution Center that, individually or in
the aggregate, exceed $25,000;
 
(i)           enter into any employment or consulting Contract or arrangement
with any Fishers Business Employee which is not terminable at will, without
penalty or continuing obligation;
 
(j)           grant or announce any increase in the salaries, bonuses or other
benefits payable to any Fishers Business Employees, other than as required by
Law or any existing Contract or Employee Benefit Plan;
 
(k)           incur, create, assume or suffer to exist any Lien (other than
Permitted Liens), tenancy, encroachment, covenant, condition, claim, charge or
other matter affecting title on any Transferred Asset or the Fishers
Distribution Center;
 
(l)           take any action or omit to take any action that will cause a
breach of any Assumed Contract, the Fishers Sub-Lease or any UMG Supply
Agreement;
 
(m)           increase by more than ten percent (10%) the number of employees of
the Sellers working at the Fishers Distribution Center (excluding Retained
Employees) as of the date of this Agreement;
 
(n)           permit per unit materials costs at the Fishers Distribution Center
to increase by more than ten percent (10%) in any one month period compared to
the same period in the prior year;
 
30

--------------------------------------------------------------------------------


 
(o)           permit aggregate fixed costs (excluding rent under the Fishers
Sub-Lease) at the Fishers Distribution Center to increase by more than ten
percent (10%) in any one month period compared to the same period in the prior
year;
 
(p)           permit the delivery performance (as defined in Section 6.5 of the
UMG Distribution Agreement) at the Fishers Distribution Center or at the
manufacturing operations of the Kings Mountain Facility to be less than ninety
percent (90%) of the respective monthly historical performance (computed as the
average monthly performance during the same calendar quarter in the year prior
to the date of this Agreement) during any one month period;
 
(q)           permit inventory accuracy (as defined in Section 7.5.2 of the UMG
Distribution Agreement) at the Fishers Distribution Center or at the
manufacturing operations of the Kings Mountain Facility to be less than ninety
percent (90%) of the respective monthly historical accuracy (computed as the
average monthly accuracy during the same calendar quarter in the year prior to
the date of this Agreement) during any one month period; or
 
(r)           take any other action that is reasonably likely to result in a
Material Adverse Effect.
 
Section 6.2    Inspection and Access to Information.
 
(a)           From the date of this Agreement until the Closing Date, upon
reasonable notice, the Sellers shall afford the Purchaser and its officers,
directors, employees, agents, accountants, advisors, bankers and other
representatives (collectively, “Representatives”) access to the properties,
offices, plants and other facilities, books and records of the Sellers relating
to the Transferred Assets, the Assumed Liabilities and the Fishers Distribution
Center, and shall furnish the Purchaser with such financial, operating and other
data, analysis and information to the extent relating to the Transferred Assets,
the Assumed Liabilities and the Fishers Distribution Center as the Purchaser may
reasonably request; provided, however, that any such access or furnishing of
information shall be conducted during normal business hours, under the
supervision of the Sellers’ personnel and in such a manner as to not
unreasonably interfere with the normal operations of the Sellers and the
Business.  Notwithstanding anything to the contrary in this Section 6.2(a), the
Sellers shall not be required to disclose any information to the Purchaser or
its Representatives if such disclosure would, in the Sellers’ reasonable
discretion, (i) jeopardize any attorney-client or other legal privilege
(provided, that the Sellers shall use their reasonable best efforts to enter
into a joint defense agreement with the Purchaser or employ such other means as
may be available for purposes of preserving any such legal privilege and
providing information to the Purchaser in accordance with this Section 6.2(a))
or (ii) contravene any applicable Laws or binding agreement entered into prior
to the date hereof (provided, that the Sellers shall use their commercially
reasonable efforts to have such binding agreement amended or waived to allow the
providing of such information to the Purchaser).
 
31

--------------------------------------------------------------------------------


 
(b)           From and after the Closing Date, each Party will provide
reasonable access to information in its possession to the other Party necessary
for such other Party to prepare any tax or other governmental filings, prepare
financial statements, respond to inquiries of any Governmental Entity or
facilitate the resolution of any claims made against or incurred by such Party
(other than pursuant to this Agreement), upon the reasonable request of such
other Party and upon reimbursement of the Party providing access by the other
Party of its actual, reasonable, out-of-pocket costs of providing such
information and each Party shall maintain such information for a period of at
least three years following the Closing Date.  Notwithstanding anything to the
contrary in this Section 6.2(b), neither Party shall be required to disclose any
information to the other Party or its respective Representatives if such
disclosure would, in the reasonable discretion of such Party, (i) jeopardize any
attorney-client or other legal privilege (provided, that such Party shall use
its reasonable best efforts to enter into a joint defense agreement with the
requesting Party or employ such other means as may be available for purposes of
preserving any such legal privilege and providing information to the requesting
Party in accordance with this Section 6.2(b)) or (ii) contravene any applicable
Laws or binding agreement.
 
Section 6.3    Employee Matters.
 
(a)           Hiring of Transferred Employees.  The Purchaser has determined, in
its discretion, to offer employment to those Fishers Business Employees listed
on Schedule 6.3(a)(i).  The Purchaser, before the Closing Date, shall offer
employment to those Fishers Business Employees so listed on
Schedule 6.3(a)(i).  Employment of those individuals accepting employment shall
be effective as of the Effective Time.  The Fishers Business Employees who
accept such offers shall be referred to as the “Transferred Employees.”  As of
the Effective Time, the Sellers shall terminate the employment of all Fishers
Business Employees, other than the Retained Employees.  The Purchaser shall pay
the cost of any severance owed to those employees listed on Schedule 6.3(a)(ii)
to the extent that the Sellers’ cost for severance of such employees is not
fully offset as a result of the Purchaser offering employment to Former Business
Employees.  All liabilities incurred on or prior to the Closing Date relating to
the Transferred Employees that are the responsibility of the Purchaser shall be
set forth on Schedule 6.3(a)(iii) attached hereto and shall be included on the
Working Capital Schedule as a current Liability.  Any Liabilities incurred prior
to the Closing Date and relating to the Transferred Employees not set forth on
Schedule 6.3(a)(iii) shall remain with the Sellers.
 
(b)           Terms and Conditions of Employment, Salary and Benefits for
Transferred Employees Not Covered By a Collective Bargaining Agreement.  The
Purchaser shall provide wages and benefits to those Transferred Employees who
are not covered by a collective bargaining agreement in its discretion and in
accordance with its business judgment.
 
(c)           Terms and Conditions of Employment for Transferred Employees
Covered by a Collective Bargaining Agreement.  The Purchaser shall provide
Transferred Employees who are covered by a collective bargaining agreement the
same terms and conditions of employment as set forth in the CBA, except for the
modifications set forth in the balance of this Section 6.3(c).  The Purchaser,
however, shall provide health insurance benefits and retirement benefits
pursuant to the terms and conditions of the benefits and plans currently in
effect for hourly employees at its other locations and shall retain the right to
alter the benefits and plans as provided in the CBA.  Notwithstanding any
agreement or prior practice between EDC USA and the Union, the Purchaser will
implement its payroll practices, such as paying on a bi-weekly basis, pursuant
to its policies currently in effect for its hourly employees at other locations.
 
32

--------------------------------------------------------------------------------


 
(d)           Agreement of Union Required.  Prior to the Closing Date, the
Purchaser and EDC USA will meet with the Union and discuss implementation of
Section 6.3(c).  The Purchaser shall negotiate with the Union an agreement (the
“Union Agreement”)  among the Purchaser, the Union and EDC USA pursuant to which
(i) the Purchaser will agree to enter into a successor collective bargaining
agreement to the CBA, effective as of the Effective Time, (ii) EDC USA will
retain all obligations and liabilities for any act occurring or accruing prior
to the Effective Time, (iii) the Purchaser will have the right to implement the
health insurance benefits, retirement benefits and payroll practices set forth
in Section 6.3(c), (iv)  the Union will enter into the Union Agreement with the
benefits and payroll practices so modified but identical in all other respects
to the CBA between EDC USA and the Union, and (v) the Union and the Purchaser
will agree to maintain the successor collective bargaining agreement in
effect  through the current CBA’s expiration date of April 3, 2010.  Each Seller
agrees to provide reasonable assistance to the Purchaser in order to facilitate
negotiation of and execution of the Union Agreement.
 
(e)           Employment Tax Reporting.  The Sellers and the Purchaser agree
that, pursuant to the “Alternative Procedures” provided in Section 5 of Revenue
Procedure 2004-53, with respect to the filing and furnishing of Internal Revenue
Service Forms W-2, W-3 and 941 for the full calendar year in which the Effective
Time occurs, (i) the Sellers and the Purchaser shall report on a
“predecessor-successor” basis, to the extent provided therein, (ii) the Sellers
shall be relieved from furnishing Forms W-2 to any Transferred Employees, and
(iii) the Purchaser shall assume the obligations of the Sellers to furnish Forms
W-2 to such Transferred Employees and Forms W-2 and W-3 with respect to
Transferred Employees to the Social Security Administration; provided, the
Sellers Affiliates shall transfer to the Purchaser all Forms W-4 and W-5 with
respect to the Transferred Employees, and such other data relating to
Transferred Employees as shall be necessary  for the Purchaser to assume and
satisfy such obligations accurately and in accordance with the Law.
 
(f)           No Third Party Beneficiaries. The provisions of this Section 6.3
pertaining to the employment and employee benefits of the Transferred Employees
are solely for the benefit of the Parties, and no employee or former employee of
the Sellers or the Purchaser or any other individual associated therewith shall
be regarded for any purpose as a third-party beneficiary of this Agreement.
 
(g)           Welfare Benefit Plans.
 
(i)           Benefits.  Except as otherwise provided in this subsection (g) and
without limiting the generality of subsections (b) and (c) hereof, the
participation by Transferred Employees in Welfare Plans maintained and
participated in by the Sellers shall cease at the Effective Time.  The Purchaser
shall permit each Transferred Employee to enroll as of the Effective Time in
Welfare Plans that are offered by the Purchaser to its similarly-situated
employees subject to the terms and conditions, including eligibility
requirements, of the Purchaser’s Welfare Plans; provided no terms and
conditions, including eligibility requirements, inconsistent with the Union
Agreement shall be applied to employees covered by the Union Agreement during
the term of the Union Agreement.
 
33

--------------------------------------------------------------------------------


 
(ii)           Responsibility for Group Health Plan Claims.  Except as otherwise
provided in subsection (g)(v) hereof, commencing as of the Effective Time, (i)
the Sellers shall be solely responsible for any claims for Welfare Benefits that
are incurred by or with respect to any Transferred Employee and his or her
covered dependents before the Effective Time; and (ii) the Purchaser shall be
solely responsible for any claims for Welfare Benefits that are incurred under
the Purchaser’s Welfare Plans by or with respect to any Transferred Employee and
his or her covered dependents at or after the Effective Time, provided that such
claims are eligible for payment under the Purchaser’s Welfare Plans and in the
case of any such claims that are not so eligible for payment, neither Purchaser
nor Sellers shall have any responsibility.  For purposes of the foregoing, a
medical, dental or vision claim shall be considered incurred when the services
are rendered or the supplies or medications are provided, and not when the
condition arose.
 
(iii)           Service Credit.  With respect to the coverage of the Transferred
Employees under the Purchaser’s Welfare Plans, (i) each such employee’s credited
service with the Sellers shall be credited against any waiting period applicable
to eligibility for enrollment of new employees under the Purchaser’s Welfare
Plans; and (ii) limitations on benefits due to pre-existing conditions under any
type of Welfare Benefit shall be waived for any Transferred Employee enrolled in
a similar type of Welfare Benefit under the Sellers’ Welfare Plans immediately
before the Effective Time.
 
(iv)           HIPAA Certificate.  With respect to the Sellers’ Group Health
Plan, the Sellers shall cause their records as to the length and dates of each
group health plan participant’s (and covered dependents’) creditable coverage,
within the meaning of HIPAA, to be transferred to the Purchaser.  For this
purpose, participants shall mean Transferred Employees and their covered
dependents with respect to whom the Sellers have any current or potential HIPAA
responsibilities as of or after the Effective Time.  The Purchaser shall be
responsible for providing timely certificates of creditable coverage (within the
meaning of HIPAA) to all Transferred Employees and their covered dependents,
with such certificates to include and aggregate such employees’ (and covered
dependents’) periods of creditable coverage under both the Sellers’ Group Health
Plan and the Purchaser’s Group Health Plan; provided, the Purchaser’s obligation
with respect to creditable coverage earned by individuals while they were
employed by the Sellers shall be limited to the data provided to the Purchaser
by the Sellers.
 
(v)           COBRA Responsibility.  Beginning as of the Effective Time, the
Purchaser shall be responsible for providing the notices and making available
the health care continuation coverage, all as required by the COBRA Continuation
Coverage requirements, for all of (i) the Transferred Employees and Former
Business Employees and their respective qualified beneficiaries, whose
qualifying events (as defined in Code Section 4980B) occur after the Effective
Time; and (ii) all Former Business Employees and their respective qualified
beneficiaries whose qualifying events occurred before the Effective Time, and
with respect to whom the Sellers have any current notice or COBRA Continuation
Coverage responsibilities as of or after the Effective Time; provided, in each
such case, the Sellers shall provide the Purchaser with the records necessary to
identify and administer such responsibilities.
 
(vi)           Short-Term and Long-Term Disability Benefits.  Notwithstanding
anything herein to the contrary, if any Transferred Employee has become disabled
(within the meaning of the applicable short-term or long-term disability plan of
the Sellers) on or prior to the Effective Time, any short-term disability salary
continuation income or long-term disability benefits relating to the disability
of such Transferred Employee shall be paid by the Sellers under the terms in
effect immediately before the Effective Time.  From and after the Effective
Time,  Transferred Employees shall be eligible to participate in any short-term
and long-term disability benefit plans offered to similarly situated active
employees of Purchaser.  The Purchaser shall have no obligation to provide any
short-term or long-term disability benefits to any employee or former employee
of either Seller who is not a Transferred Employee.
 
34

--------------------------------------------------------------------------------


 
(vii)           Vacation Pay.  From and after the Effective Time, (i) the
Purchaser shall assume and honor all vacation days, sick leave days, and paid
time off days of the Transferred Employees that accrued prior to the Effective
Time and shall not take any action that results in a forfeiture of any such time
off in violation of any applicable state law, and (ii) the Purchaser’s vacation
pay policy, sick leave policy and paid time off policy will apply to each
Transferred Employee and will take into account service with the Sellers as
provided in subsection (j) hereof.
 
(viii)          Severance Pay.  The Purchaser shall provide Transferred
Employees whose employment is involuntarily terminated without cause (as
determined by the Purchaser in its sole discretion) during the 12-month period
ending on the first anniversary of the Effective Time levels of severance pay
and benefits at least comparable to the levels of pay and benefits offered to
similarly-situated employees under the Sellers’ severance plan immediately
before the Effective Time; provided, however, that any such terminated
Transferred Employee must execute and not revoke a valid and binding release and
waiver in such form as may be prescribed by the Purchaser.
 
(h)           Qualified Retirement Plans.
 
(i)           401(k) Plans.  As of the Effective Time, the Transferred Employees
who are eligible to participate in the Purchaser’s 401(k) plan in accordance
with the Purchaser’s 401(k) plan rules shall be allowed to enroll in the
Purchaser’s 401(k) plan as of the Effective Time.  Service credited to a
Transferred Employee under the Sellers’s 401(k) plan as of the Effective Time
shall be credited to such Transferred Employee under the Purchaser’s 401(k) plan
for purposes of eligibility and vesting.
 
(ii)           Rollovers.  As soon as practicable following the Effective Time,
the Sellers shall cause the vested account balances of all Transferred Employees
in the Sellers’ 401(k) plan to be distributed in accordance with terms of said
plan (treating the Transferred Employees as having severed from employment
within the meaning of said plan), and the Purchaser shall permit Transferred
Employees who are participants in said plan and who are employed by the
Purchaser following the Effective Time and are otherwise eligible to participate
in the Purchaser’s 401(k) plan to rollover such distributions (including
outstanding participant loans balances) into the Purchaser’s 401(k) plan.
 
(i)           Workers’ Compensation.  Beginning at the Effective Time, all
Transferred Employees shall be eligible for coverage under the Purchaser’s
workers’ compensation insurance, and the Purchaser shall be liable for all
workers’ compensation claims of the Transferred Employees, other than those for
which the Sellers retain responsibility in accordance with this Section
6.3.  The Sellers shall remain responsible and retain liability for workers’
compensation claims and all other claims relating to occupational illnesses and
injuries that are both incurred before the Effective Time and reported within
one hundred eighty (180) days after the Effective Time.
 
35

--------------------------------------------------------------------------------


 
(j)           General Service Crediting.  For all purposes under the employee
benefit plans, practices or arrangements of the Purchaser providing benefits to
any Transferred Employees after the Effective Time, each Transferred Employee
shall be credited with all years of service for which such Transferred Employee
was credited as of the Effective Time under any similar employee benefit plans,
practices or arrangements of the Sellers Affiliates.  Notwithstanding the
foregoing, no Transferred Employee shall be eligible to participate in the
Purchaser’s defined benefit pension plan.
 
(k)           WARN Act.  The Sellers agree to provide any required notice under
the WARN Act, and to provide copies of such notices to the Purchaser at the time
of issuance, and otherwise to comply with any such statute, including any
payment obligations for failure to provide timely notices or otherwise, with
respect to any “plant closing” or “mass layoff” (as defined in the WARN Act) or
group termination or similar event affecting employees of the Business and (i)
occurring at or before the Effective Time or (ii) occurring after the Effective
Time and related to any facility of the Business other than the Fishers
Distribution Center and involving employees of the Business other than Fishers
Business Employees, including any such notice required in connection with the
closing of the facilities located at Kings Mountain, North Carolina, Reno,
Nevada and Wilkes-Barre, Pennsylvania.
 
(l)           Retiree Benefits.  The Purchaser shall have no responsibility to
provide medical, life or other benefits to the Sellers’ retirees and/or their
dependents.
 
Section 6.4    Payment Due from UMG.  If the Closing occurs on or before
December 15, 2008, Purchaser shall ensure that the $500,000 payment owed by UMG
to Sellers pursuant to Section 10.11 of the UMG CD Agreement and the $300,000
payment owed by UMG to Sellers pursuant to Section 10.10 of the UMG Distribution
Agreement is paid by UMG directly to Sellers or, if such payment is made to
Purchaser including through any offset against payments owed by Purchaser,
Purchaser shall promptly remit such funds to Sellers.
 
Section 6.5    Public Announcements.  Except as otherwise required by Law or
applicable requirements of stock exchanges, neither Party shall make, or cause
to be made, any press release or public announcement regarding this Agreement or
the transactions contemplated hereby without the prior written consent of the
other Party and the Parties shall use reasonable efforts to agree upon the text
of any such release or announcement prior to its release.
 
Section 6.6    Insurance Policies.  Purchaser acknowledges and agrees that the
insurance policies referred to in Section 4.11 hereof, which the Sellers agree
to keep in effect through the Closing Date, will cease to have effect with
respect to the Transferred Assets upon the Closing and accordingly that it is
the responsibility of the Purchaser to arrange new insurance for the benefit of
the Transferred Assets effective on the Closing Date.
 
Section 6.7    Consents; Further Assurances.
 
(a)           Each of the Purchaser and the Sellers shall (i) use its respective
commercially reasonable efforts to promptly obtain all authorizations, consents,
orders and approvals of all Governmental Entities or other Persons that may be
or are necessary for the performance of its obligations pursuant to this
Agreement to ensure satisfaction of the conditions precedent to each Party’s
obligations hereunder, (ii) cooperate with each other in seeking to obtain all
such authorizations, consents, orders and approvals as promptly as practicable
following the date hereof, and (iii) promptly make all necessary filings, and
thereafter make any other required submissions, with respect to this Agreement
required under any applicable Law.  Notwithstanding the foregoing, in connection
with obtaining the foregoing authorizations, consents, orders and approvals, the
Purchaser shall not be required to take, or agree to take, any action that would
materially and adversely affect the Purchaser.
 
36

--------------------------------------------------------------------------------


 
(b)           From time to time, as and when requested by any Party, the other
Parties shall execute and deliver, or cause to be executed and delivered, all
such documents and instruments and shall take, or cause to be taken, all such
further or other actions, as such other Party may reasonably deem necessary or
desirable to consummate the transactions contemplated hereby.
 
Section 6.8    Transfer Taxes.  Each of the Purchaser and the Sellers shall be
responsible for one-half of all sales, use, value added, documentary, stamp,
gross receipts, registration, transfer, conveyance, excise, recording, license,
and other similar taxes and fees arising out of or in connection with or
attributable to the transactions contemplated hereby.
 
Section 6.9    Proration.  Ad valorem, property and similar taxes (but not
including income Taxes) attributable to the Transferred Assets shall be
prorated, as of the Closing Date, with the Sellers paying a fraction thereof
based upon the number of days elapsed in the fiscal year prior to and including
the Closing Date and the Purchaser paying a fraction thereof based upon the
number of days remaining in such fiscal year after the Closing Date.
 
Section 6.10   Cooperation Regarding Transfer of Relocated Assets.  The Parties
shall cooperate to identify all inventory owned by customers of the Business,
including UMG, and its location at any of the Sellers’ Business facilities, the
possession of which the Sellers will deliver to the Purchaser at or following
the Closing.  The schedule for preparing all Relocated Assets for shipment at or
following the Closing shall be mutually agreed upon by the Parties.  On and
after the Closing Date, the Purchaser shall arrange for the pick-up and shipment
of such Relocated Assets from the applicable loading dock to the Fishers
Distribution Center or such other location designated by the Purchaser.
 
Section 6.11   Cooperation Regarding the Lease of the Fishers Distribution
Center.  The Sellers shall cooperate with the Purchaser in seeking to
restructure the Purchaser’s lease of the Fishers Distribution Center so that the
Purchaser leases the Fishers Distribution Center directly from the Master
Landlord and subleases a portion of the Fishers Distribution Center to the
Sublandlord.
 
Section 6.12   No Solicitation of Acquisition Proposals.
 
(a)           From the date of this Agreement until the earlier of the Closing
or the termination of this Agreement, each of the Sellers shall not, and shall
cause its Affiliates and its respective employees, members, managers, agents and
representatives, including any investment banker, attorney or accountant
retained by either Seller or any of its Affiliates, not to, directly or
indirectly through another Person, (i) solicit, initiate, entertain, consider,
encourage, accept or otherwise facilitate any inquiries (including by way of
furnishing any non-public information or otherwise) or the making of any
inquiry, proposal or offer from any Person which constitutes an Acquisition
Proposal  (or would reasonably be expected to lead to an Acquisition Proposal)
or (ii) participate in any discussions or negotiations regarding an Acquisition
Proposal.  For purposes of this Agreement, “Acquisition Proposal” means any
direct or indirect inquiry, proposal or offer (or any improvement, restatement,
amendment, renewal or reiteration thereof) relating to any direct or indirect
(A) acquisition or purchase of a majority of the membership interests of or
other equity interest in either of the Sellers, (B) a merger, consolidation or
other business combination transaction involving the Sellers, unless the
surviving or resulting entity has agreed to assume all of the obligations of
each of the Sellers under this Agreement, or (C) sale of any portion of the
assets of the Fishers Distribution Center or the Transferred Assets (other than
sales of Products in the ordinary course of business) of the Sellers, other than
the transactions contemplated by this Agreement.
 
37

--------------------------------------------------------------------------------


 
(b)           Sellers shall promptly (but in any event within one Business Day)
notify the Purchaser orally and in writing of any Acquisition Proposal or any
inquiry regarding the making of any Acquisition Proposal, indicating, in
connection with such notice, the name of the Person making such Acquisition
Proposal or inquiry and the terms and conditions of any such Acquisition
Proposal or inquiry.
 
Section 6.13   Fishers Sub-Lease Payments.  Pursuant to Sections 3.2 and 3.3 of
the Fishers Sub-Lease, following each calendar year end, EDC USA and the
Sublandlord are obligated to reconcile certain amounts owed between them based
on the Sublandlord Year-End Statement and the Subtenant Year-End Statement (as
each such term is defined in the Fishers Sub-Lease), respectively (the
“Sub-Lease Adjustment”).  Notwithstanding anything in this Agreement or the
Ancillary Agreements to the contrary, following the Closing, EDC USA shall
remain obligated to perform all acts necessary to complete the Sub-Lease
Adjustment for 2008, including, without limitation, the preparation of the
Subtenant Year-End Statement for such calendar year.  In the event that the
Sub-Lease Adjustment for 2008 results in EDC USA being obligated to pay to the
Sublandlord additional amounts pursuant to the Fishers Sub-Lease, EDC USA shall
pay such amounts directly to the Sublandlord.  In the event that the Sub-Lease
Adjustment for 2008 results in the Sublandlord owing to EDC USA additional
amounts pursuant to the Fishers Sub-Lease, the parties shall instruct the
Sublandlord to pay such amount directly to EDC USA.
 
Section 6.14   Sellers’ Collection of Accounts Receivable.  Each of the Sellers
shall collect its accounts receivable, including those referred to in Section
2.2(f), in the ordinary course of business, consistent with past practice.
 
Section 6.15   Transition Services.  Following the Closing, each Party shall
perform the transition services for the other Party, and the other Party shall
pay for such services at the costs, set forth on Schedule 6.15, provided that
each Party shall use commercially reasonable efforts to mutually agree to
refinements and additional detail regarding the services prior to the Closing.
 
38

--------------------------------------------------------------------------------


 
ARTICLE VII
RESTRICTIVE COVENANTS
 
Section 7.1    Confidential Information.
 
(a)           Each Seller recognizes and acknowledges that such Seller has had
access to certain Confidential Information.  Each Seller expressly acknowledges
that the Confidential Information is considered by the Purchaser to be a unique
asset, access to and knowledge of which are essential to preserve the goodwill
and going business value of the Transferred Assets for the benefit of the
Purchaser and the Purchaser’s existing and future Affiliates.  In recognition of
this fact, each Seller agrees that, from the Closing Date until the third (3rd)
anniversary  thereof, such Seller will keep confidential and not disclose any
Confidential Information in the possession of such Seller to any Person, and
that such Seller will not, except as provided in Section 7.1(b), use,
misappropriate, exploit or publish any of such Confidential Information without
the express written authorization of Purchaser.  Nothing herein shall prohibit
the Sellers European Affiliates from using the Confidential Information solely
in the conduct of their business outside of North America or in the activities
permitted by Section 7.2(a)(ii), so long as the Sellers maintain the
confidentiality of such Confidential Information.
 
(b)           For purposes of this Agreement, “Confidential Information” shall
mean all confidential and proprietary technical, business and financial
information relating to the Transferred Assets, the Assumed Liabilities or the
Business conducted at the Fishers Distribution Center, including, but not
limited to, marketing and financial information, personnel, sales and
statistical data, plans for future development, computer programs, information
and knowledge pertaining to Products and services offered, inventions,
innovations, designs, ideas, trade secrets, technical data, computer source
codes, Software, proprietary information, construction, advertising, sales
methods and systems, sales and profit figures, customer and client lists, and
relationships with customers, clients, suppliers and others who have business
dealings with the Sellers and their Affiliates, and information with respect to
various techniques, procedures, processes and methods.  Confidential Information
also includes confidential or proprietary information received by the Sellers
from third parties subject to a duty on the Sellers’ part to maintain the
confidentiality of such information.  Notwithstanding the foregoing,
Confidential Information shall not include information that is (i) in the public
domain other than as a result of a breach by either Seller of this Section 7.1,
(ii) required to be produced by a Seller under order of a court of competent
jurisdiction or a valid administrative or congressional subpoena; provided,
however, that upon issuance of any such order or subpoena, such Seller shall
promptly notify Purchaser and shall provide Purchaser with an opportunity (if
then available) to contest the propriety of such order or subpoena or restrict
or condition the disclosure of such Confidential Information (or to arrange for
appropriate safeguards against any further disclosure by the court or
administrative or other body seeking to compel disclosure of such Confidential
Information), or (iii) previously received in good faith by such Seller without
secrecy obligation from sources other than the Purchaser and that did not
originate, directly or indirectly, from the Sellers.
 
Section 7.2    Agreement Not to Compete.
 
39

--------------------------------------------------------------------------------


 
(a)           From the Closing Date until the third (3rd) anniversary thereof,
each Seller agrees that such Seller shall not, and shall cause its Affiliates
not to, directly or indirectly, engage in the Business anywhere in North
America.  For purposes of this Agreement, “engage in the Business” means to be
financially interested in, own, manage, operate, control or participate in the
ownership, management, operation or control of, or furnish any capital to or be
connected in any manner with, or provide any services as a consultant or advisor
for, or use or permit its name to be used in connection with, all or any portion
of the Business or any Person that is involved in all or any portion of the
Business; provided, however, nothing contained in this Section 7.2 shall prevent
(i) the Sellers from holding for investment no more than five percent (5%) of
any class of equity securities of a company whose securities are publicly
traded, or  conducting manufacturing operations at the Kings Mountain Facility
for the sale of Products to the Purchaser for a period of four months following
the Closing Date; or (ii) the Sellers European Affiliates from delivering
Products to International Customers in North America so long as such Products
are either (x) manufactured outside of North America or (y) manufactured in
North America by a Person other than the Sellers European Affiliates or their
Affiliates and the Purchaser is provided a final right of first refusal to
manufacture such Products which the Purchaser does not exercise, in accordance
with the procedures in Section 7.2(b).  “International Customers”
means  customers of the Sellers European Affiliates which request delivery of
Products to a location in North America.
 
(b)           If Sellers European Affiliates intend to contract with a Person
other than the Sellers European Affiliates or their Affiliates  to manufacture
Products in North America for delivery to International Customers pursuant to
Section 7.2(a)(ii)(y), then Sellers European Affiliates shall secure bids for
such manufacture from third party manufacturers.  After such third party
manufacturers have provided bona fide bids to manufacture such Products, the
Sellers European Affiliates shall offer the Purchaser the right  to manufacture
such Products on the same terms and conditions as the lowest bid so received
from any such third party.  If the Purchaser accepts such offer, which
acceptance must occur within two (2) Business Days of the Purchaser’s receipt of
written notice of the terms of such lowest bid, then Purchaser shall manufacture
such Products for Sellers European Affiliates.  If Purchaser does not accept
such offer within such two (2) Business Day period, then the Sellers European
Affiliates shall be permitted to use the third party manufacturer which provided
such lowest bid to manufacture such Products pursuant to the terms and
conditions of such bona fide bid.  If the terms and conditions at which such
third party manufacturer with the lowest bona fide bid manufactures such
Products change or are proposed to be changed or modified, then prior to the
implementation of such change or modification, the Sellers European Affiliates
must first offer to Purchaser the right to manufacture such Products, instead of
such third party manufacturer, on the same terms and conditions as such changed
or modified terms and conditions and subject to the same two (2) Business Day
response requirement set forth above.
 
Section 7.3    Non-Solicitation.
 
(a)           From the Closing Date until the third (3rd) anniversary thereof,
each Seller agrees that it shall not, and shall cause its Affiliates not to,
directly or indirectly, solicit or accept business from or interfere with the
Purchaser’s relationship with any Restricted Customer with respect to the
Business.  “Restricted Customer” means any Person that is located in North
America which was a customer of either Seller’s Business on the Closing Date or
during the twelve month period prior thereto.  Nothing contained in this
Section 7.3(a) shall prevent (i) either Seller from accepting Business from
Restricted Customers at the King Mountain Facility for the manufacture of
Products that are sold to the Purchaser during the four month period after the
Closing Date or (ii) the Sellers European Affiliates from delivering Products to
International Customers in North America in accordance with Section 7.2(a)(ii).
 
40

--------------------------------------------------------------------------------


 
(b)           From the Closing Date until the third (3rd) anniversary thereof,
each Seller agrees that it shall not, and shall cause its Affiliates not to,
directly or indirectly, (i) approach, cause, solicit, induce or attempt to
induce, any Transferred Employee to leave their employment or (ii) hire any
Transferred Employee.  From the Closing Date until the third (3rd) anniversary
thereof, unless EDC otherwise agrees, the Purchaser agrees that it shall not,
and shall cause its Affiliates not to, directly or indirectly, (i) approach,
cause, solicit, induce or attempt to induce, any Retained Employee to leave
their employment or (ii) hire any Retained Employee
 
Section 7.4    Severability and Reformation of Covenants.  If any provision of
Sections 7.1, 7.2 or 7.3 is adjudged to be void or unenforceable, in whole or in
part, such adjudication shall not affect the validity of the remainder of
Sections 7.l, 7.2 or 7.3.  In the event that any portion of Sections 7.1, 7.2 or
7.3 should ever be adjudicated to exceed the maximum time, geographic, service,
product or other limitations permitted by applicable Law, then such provisions
shall be deemed reformed to the maximum time, geographic, service, product or
other limitations permitted by applicable Law.
 
Section 7.5    Extension of Restrictions.  Each Seller agrees that, in the event
that a Seller violates Sections 7.1, 7.2 or 7.3, the period of the restriction
violated by such Seller shall be extended by the period of time of such Seller’s
violation thereof.
 
Section 7.6    Equitable Relief and Damages.  Each Seller acknowledges that the
restrictions contained in Sections 7.1, 7.2, and 7.3, are, in view of the
acquisition of the Transferred Assets and the nature of the Business, reasonable
and necessary to protect the legitimate interests of the Purchaser and that any
violation of any provisions of those paragraphs will result in irreparable
injury to Purchaser.  Each Seller also acknowledges that Purchaser shall be
entitled to temporary and permanent injunctive relief, without the necessity of
proving actual damages.  The Purchaser may also pursue any other rights or
remedies to which Purchaser may be entitled, including, without limitation, an
equitable accounting of all earnings, profits and other benefits arising from
any such violation, which rights shall be cumulative.
 
Section 7.7    Assignment of Restrictions.  Purchaser shall have the right to
assign its rights under this Article VII in connection with a merger involving
Purchaser or any of its Affiliates, or a sale or transfer of the Business or
all, or substantially all, of the business and assets of Purchaser or any of its
Affiliates, provided that such successor, assign or surviving entity assumes the
obligations of Purchaser under this Agreement, and each Seller agrees to be
obligated by the terms of this Article VII to any successor, assign or surviving
entity.
 
ARTICLE VIII
CLOSING CONDITIONS
 
Section 8.1    General Conditions.  The respective obligations of the Purchaser
and the Sellers to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, any of which may, to the extent permitted by applicable
Law, be waived in writing by either Party in its sole discretion (provided that
such waiver shall only be effective as to the applicable condition of such
Party):
 
41

--------------------------------------------------------------------------------


 
(a)           No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any Law (whether temporary, preliminary or permanent) that
is then in effect and that enjoins, restrains, makes illegal or otherwise
prohibits the consummation of the transactions contemplated by this Agreement.
 
(b)           All material consents of, or registrations, declarations or
filings with, any Governmental Entity legally required for the consummation of
the transactions contemplated by this Agreement shall have been obtained or
filed.
 
(c)           No action by a Governmental Entity shall be pending against the
Sellers or the Purchaser seeking to restrain or prohibit, or to obtain
substantial damages with respect to, the consummation of the transactions
contemplated by this Agreement or any of the Ancillary Agreements.
 
Section 8.2    Conditions to Obligations of the Sellers.  The obligations of the
Sellers to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Sellers in their sole
discretion:
 
(a)           The representations and warranties of the Purchaser contained in
this Agreement shall be true on the Closing Date with the same effect as though
such representations and warranties were made as of such date, except where the
failure of such representations and warranties to be true on the Closing Date
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(b)           The Purchaser shall have performed all obligations and agreements
and complied with all covenants and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing.
 
(c)           The Purchaser shall have delivered, or caused to be delivered, to
the Sellers the documents listed in Section 9.3 hereof.
 
Section 8.3    Conditions to Obligations of the Purchaser.  The obligations of
the Purchaser to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, any of which may be waived in writing by the Purchaser in
its sole discretion:
 
(a)           The representations and warranties of the Sellers contained in
this Agreement shall be true on the Closing Date with the same effect as though
such representations and warranties were made as of such date, except where the
failure of such representations and warranties to be true on the Closing Date
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
42

--------------------------------------------------------------------------------


 
(b)           Each of the Sellers shall have performed all obligations and
agreements and complied with all covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing
(other than the covenant set forth in Section 6.11 which shall not be a
condition to Closing).
 
(c)           All of the Consents set forth on Schedule 8.3(c) shall have been
obtained.
 
(d)           The Sellers shall have delivered, or caused to be delivered, to
the Purchaser the documents listed in Section 9.2 hereof.
 
(e)           The Sellers shall have delivered to the Purchaser the Union
Agreement executed by the Union and EDC USA.
 
(f)           The Sellers shall have delivered to the Purchaser a consent to
assignment, in the form of Exhibit 8.3(f), executed by each of Sublandlord and
Master Landlord.
 
(g)           The Sellers shall have executed and delivered to the Purchaser the
Security Documents, in form and substance satisfactory to the Purchaser, in
accordance with Section 11.9.
 
(h)           No Material Adverse Effect shall have occurred since the date of
this Agreement.
 
ARTICLE IX
CLOSING
 
Section 9.1    Closing.  Subject to the satisfaction or waiver of the conditions
set forth in Article VIII, the closing (the “Closing”) shall occur on
December 31, 2008 or such other date as the Parties may agree (the “Closing
Date”); provided that the Purchaser shall be entitled to extend the Closing Date
for a reasonable period if a Material Adverse Effect has occurred because of a
material default under the Fishers Sub-Lease or any UMG Supply Agreement and the
time period for cure set forth in such agreement has not yet expired.  The
Closing shall take place at the offices of Paul, Hastings, Janofsky & Walker
LLP, Park Avenue Tower, 75 East 55th  Street, First Floor, New York, New
York  10022, or at such other place as the Parties may agree.
 
Section 9.2    Sellers Closing Deliveries.  At the Closing, the Sellers shall
deliver to the Purchaser the following:
 
(a)           certificates executed by duly authorized officers of the Sellers
as to compliance with the conditions set forth in Sections 8.3(a) and 8.3(b)
hereof;
 
(b)           the bill of sale in the form of Exhibit 9.2(b) (the “Bill of
Sale”) executed by each of the Sellers;
 
(c)           the assignment and assumption agreement in the form of
Exhibit 9.2(c) (the “Assignment and Assumption Agreement”) executed by each of
the Sellers;
 
43

--------------------------------------------------------------------------------


 
(d)           the sublease assignment, assumption and acceptance agreement with
respect to the Fishers Sub-Lease Agreement in the form of Exhibit 9.2(d) (the
“Assignment of Fishers Sub-Lease Agreement”) executed by each of the Sellers;
 
(e)           proof of receipt of the Consents identified in Schedule 8.3(c);
 
(f)           a non-foreign person affidavit executed by each Seller and in form
and substance that reasonably complies with the requirements of Section 1445 of
the Code and the Treasury Regulations thereunder;
 
(g)           proof of release of all Liens other than Permitted Liens on the
Transferred Assets; and
 
(h)           all other documents required to be entered into or delivered by
the Sellers at or prior to the Closing pursuant hereto.
 
Section 9.3    Purchaser Closing Deliveries.  At the Closing, the Purchaser
shall have delivered, or caused to be delivered, to the Sellers the following:
 
(a)           the Purchase Price to be paid at the Closing pursuant to
Section 3.2(a), paid and delivered in accordance with such Section;
 
(b)           a certificate of an authorized officer as to compliance with the
conditions set forth in Sections 8.2(a) and 8.2(b) hereof;
 
(c)           the Assignment and Assumption Agreement executed by the Purchaser;
 
(d)           the Assignment of Fishers Sub-Lease Agreement executed by the
Purchaser;
 
(e)           a subordination agreement relating to Purchaser’s security
interest pursuant to Section 11.9 hereof executed by Purchaser; and
 
(f)           all other documents required to be entered into or delivered by
the Purchaser at or prior to the Closing pursuant hereto.
 
ARTICLE X
TERMINATION
 
Section 10.1    Termination.  This Agreement may be terminated at any time prior
to the Closing:
 
(a)           by mutual written consent of the Purchaser and the Sellers;
 
(b)           by either the Sellers or the Purchaser if the Closing shall not
have occurred by March 31, 2009 (the “Termination Date”); provided, that the
right to terminate this Agreement under this Section 10.1(b) shall not be
available if the failure of the Party so requesting termination to fulfill any
obligation under this Agreement shall have been the cause of the failure of the
Closing to occur on or prior to such date;
 
44

--------------------------------------------------------------------------------


 
(c)           by either the Sellers or the Purchaser in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; provided, that the party so
requesting termination shall have complied with Section 6.7(a);
 
(d)           by the Sellers, if (i) the Sellers are not in material breach of
their obligations under this Agreement and there has been a breach of a
representation, warranty, covenant or agreement of the Purchaser contained in
this Agreement such that the conditions set forth in Section 8.2(a) hereof would
not be satisfied, and such breach has not been cured within twenty (20) calendar
days after written notice thereof to the Purchaser; provided, however, that no
cure period shall be required for a breach which by its nature cannot be cured;
or (ii)(A) any petition, arrangement, reorganization, or the like under any
insolvency or bankruptcy law is filed by or against the Purchaser (and if such
filing is involuntary, the Purchaser fails to have same dismissed within 30 days
from the date of filing), or (B) the Purchaser becomes the subject of an
assignment for the benefit of creditors or the appointment of a receiver for any
material part of the Purchaser’s properties or admits in writing its inability
to pay debts as they become due; or
 
(e)           by the Purchaser, if (i) the Purchaser is not in material breach
of its obligations under this Agreement and there has been a breach of a
representation, warranty, covenant or agreement of either Seller contained in
this Agreement such that the conditions set forth in Section 8.3(a) hereof would
not be satisfied, and such breach has not been cured within twenty (20) calendar
days after written notice thereof to the Sellers; provided, however, that no
cure period shall be required for a breach which by its nature cannot be cured;
or (ii)(A) any petition, arrangement, reorganization, or the like under any
insolvency or bankruptcy law is filed by or against either Seller (and if such
filing is involuntary, such Seller fails to have same dismissed within 30 days
from the date of filing), or (B) either Seller becomes the subject of an
assignment for the benefit of creditors or the appointment of a receiver for any
material part of such Seller’s properties or admits in writing its inability to
pay debts as they become due.
 
The Party seeking to terminate this Agreement pursuant to this Section 10.1
(other than Section 10.1(a)) shall give prompt written notice of such
termination to the other Party.
 
Section 10.2    Effect of Termination.  In the event of termination of this
Agreement as provided in Section 10.1, this Agreement, other than Sections 6.5
(Public Announcements), 12.1 (Notices), 12.5 (Controlling Law), 12.6 (Dispute
Resolution), 12.7 (Severability), 12.16 (Transaction Costs) and this Section
10.2, shall forthwith become void and there shall be no liability on the part of
either Party hereto except as set forth in Section 12.16.
 
ARTICLE XI
INDEMNIFICATION
 
Section 11.1    Survival of Representations and Warranties.  All representations
and warranties made by the Parties in this Agreement shall survive the Closing
for a period of eighteen (18) months, except that (a) the representations and
warranties contained in Sections 4.1, 4.2, 4.6, 5.1 and 5.2 shall survive
forever (the Sections contained in this clause (a), collectively, the
“Fundamental Representations”), (b) the representations and warranties contained
in Sections 4.7, 4.17 and 4.22 shall survive for the period of the applicable
statute of limitations, (c) the representations and warranties contained in
Section 4.18 shall survive until the fifth (5th) anniversary of the Closing
Date, (d) any representation or warranty as to which a claim (including without
limitation a contingent claim) shall have been asserted prior to the expiration
of such representation or warranty and of which the Indemnifying Party shall
have been notified pursuant to this Agreement within thirty (30) days after the
expiration of the applicable representation or warranty shall continue in effect
with respect to such claim until such claim shall have been finally resolved or
settled in accordance with the terms hereof, and (e) any representation or
warranty contained in this Agreement made by any Party or any information
furnished by any Party that was made by such Party fraudulently or in bad faith,
shall indefinitely survive the Closing. All covenants and agreements of the
Parties shall survive the Closing in accordance with their terms.
 
45

--------------------------------------------------------------------------------


 
Section 11.2    Indemnification by the Sellers.  Each of the Sellers shall,
jointly and severally, defend, indemnify and hold harmless the Purchaser, its
Affiliates and their respective Representatives, successors and assigns
(collectively, the “Purchaser Indemnified Parties”) from and against any and all
losses, damages, liabilities, deficiencies, audits, claims, interest, awards,
judgments, settlements, fines, penalties, fees, Taxes, costs and expenses
(including reasonable attorneys’ fees, costs and other out-of-pocket expenses
incurred in investigating, preparing, defending or settling the foregoing)
(hereinafter collectively, “Losses”) arising out of, resulting from or relating
to:
 
(a)           any breach of any representation or warranty of either Seller
contained in this Agreement or any Ancillary Agreement (without giving effect to
any qualification as to “materiality” or “Material Adverse Effect”  contained
therein);
 
(b)           any breach of any covenant or agreement by either Seller contained
in this Agreement or any Ancillary Agreement;
 
(c)           any Excluded Liability;
 
(d)           any Liability for federal, state, local or foreign income or other
Tax (i) of either Seller or its Affiliates, (ii) payable with respect to or that
may be asserted against the Business or the Transferred Assets for any period
(or partial period) prior to the Closing, (iii) incident to or arising as a
consequence of the consummation by the Sellers of the transactions contemplated
hereby (including income Taxes arising as a result of the Sellers transferring
the Transferred Assets) or (iv) payable by either Seller pursuant to Treasury
Regulation Section 1.1502-6 (or similar provision of state, local or foreign
Law), as a transferee or successor, by Contract or otherwise;
 
(e)           any Liability arising as a result of or in connection with either
Seller’s failure to comply with “bulk sales,” “bulk transfers” or similar Laws;
 
46

--------------------------------------------------------------------------------


 
(f)           any Liability arising out of or in connection with (i) any
termination of employment or layoff of any Former Business Employee other than
as specifically provided in Section 6.3(g)(v) or (ii) either Seller’s failure to
comply with the WARN Act;
 
(g)           any Liability arising out of either Seller’s non-compliance with
applicable Laws or agreements, express or implied, respecting employment,
employment practices, wages and hours, any collective bargaining agreement or
any other terms and conditions of employment applicable to the Former Business
Employees or Fishers Business Employees, including but not limited to those
Liabilities arising out of EEOC Charge No. 470-2008-01745; or
 
(h)           the ownership, operation or use of the Transferred Assets and the
operation of the Fishers Distribution Center prior to the Closing Date;
 
(i)           any Liabilities arising out of  Koninklijke Philips Electronics
N.V. and U.S. Philips Corporation v. Entertainment Distribution Company (USA)
LLC et al.
 
Section 11.3    Indemnification by the Purchaser.  The Purchaser shall defend,
indemnify and hold harmless the Sellers, their Affiliates and their respective
Representatives, successors and assigns (collectively, the “Sellers Indemnified
Parties”) from and against any and all Losses  arising out of, resulting from or
relating to:
 
(a)           any breach of any representation or warranty of the Purchaser
contained in this Agreement or any Ancillary Agreement;
 
(b)           any breach of any covenant or agreement by the Purchaser contained
in this Agreement or any Ancillary Agreement;
 
(c)           any Assumed Liability; or
 
(d)           the ownership, operation or use of the Transferred Assets and the
operation of the Business at the Fishers Distribution Center on or after the
Closing Date.
 
Section 11.4    Environmental Indemnification.  From the Closing Date until the
fifth (5th) anniversary thereof, each of the Sellers shall indemnify, defend and
hold the Purchaser Indemnified Parties harmless from and against any and all
Losses directly or indirectly arising out of, resulting from or relating to (i)
any breach of Sellers’ representations in Section 4.18 or (ii) the cleanup or
Remediation (as defined below) of any unlawful Release of Hazardous Materials by
such Seller or caused by such Seller’s employees, agents or independent
contractors, on, under or about the Fishers Distribution Center which Release
shall have occurred at any time prior to the Closing regardless of the date of
discovery but within such five (5) year period.  If prior to the fifth (5th)
anniversary of the Closing Date, the Purchaser determines that (i) an unlawful
Release had occurred in, on, under or about the Fishers Distribution Center
prior to the Closing; (ii) the Release continues to exist in, on, under or about
the Fishers Distribution Center and (iii) such Release was not the result of the
acts or omissions of the owner or another operator of the Fishers Distribution
Center, an adjoining property owner or originating from an adjoining property or
properties, then in such event Purchaser shall give each Seller prompt written
notice which notice shall provide reasonable detail of the nature of the Release
and any supporting information or documentation.  Within thirty (30) days of
receipt of notice of an unlawful Release, Sellers shall either (a) confirm
liability in whole pursuant to this Section 11.4, (b) deny liability in whole as
to such Release or (c) confirm liability in part and deny liability in part
pursuant to this Section 11.4.  If Sellers shall confirm responsibility for such
Release, in whole or in part, Sellers shall at Sellers’ sole cost and expense
abate, monitor and/or remediate (“Remediation”) the Release to the extent the
Sellers have confirmed liability with respect thereto in accordance with
Environmental Laws and subject to Governmental Entities having jurisdiction
thereof. Sellers shall provide Purchaser with copies of relevant reports and
data regarding the Remediation.  If a response is not received by Purchaser
within such 30-day period, then Sellers shall be conclusively deemed to have
agreed that the Sellers are responsible for the Release; provided that if the
Sellers deny responsibility in whole or in part, such denial is not conclusive
on the Purchaser.  If the Parties are not able to resolve any dispute over a
claim brought under this Section 11.4 within thirty (30) days after the receipt
of a response by Purchaser denying liability in whole or in part, such dispute
shall be subject to Section 12.6.
 
47

--------------------------------------------------------------------------------


 
Section 11.5    Procedures.
 
(a)           Notice of Asserted Liability.  In order for a Purchaser
Indemnified Party or Sellers Indemnified Party (the “Indemnified Party”) to be
entitled to any indemnification provided for under this Agreement in respect of,
arising out of or involving a Loss or a claim or demand that may result in a
Loss (a “Liability Claim”), such Indemnified Party shall deliver notice thereof
to the Party against whom indemnity is sought (the “Indemnifying Party”)
promptly after receipt by such Indemnified Party of written notice of the
Liability Claim (the “Claim Notice”), describing in reasonable detail the facts
giving rise to any claim for indemnification hereunder and the amount or method
of computation of the amount of such claim (estimated, if necessary and to the
extent feasible).  No delay in or failure to give a Claim Notice by the
Indemnified Party to the Indemnifying Party pursuant to this Section 11.5(a)
will adversely affect any  rights or remedies that the Indemnified Party has
under this Agreement or alter or relieve the Indemnifying Party of its
obligation to indemnify the Indemnified Party to the extent that such delay or
failure has not materially prejudiced the Indemnifying Party.
 
(b)           Third Party Claims.  If any Claim Notice identifies a Liability
Claim brought by a third party (a “Third Party Claim”), then the Indemnifying
Party has the right, exercisable by written notice to the Indemnified Party
within 15 days after receipt of a Claim Notice from the Indemnified Party
relating to a Third Party Claim in respect of which indemnity may be sought
under this Article XI, to assume and conduct the defense of such Third Party
Claim in accordance with the limits set forth in this Agreement, with counsel
selected by the Indemnifying Party and reasonably acceptable to the Indemnified
Party; provided, however, that (i) the Third Party Claim solely seeks (and
continues to seek) monetary damages; or (ii) the Indemnifying Party expressly
agrees in writing to be fully responsible for all Losses (subject to the limits
in this Article XI) relating to such Third Party Claim (the conditions set forth
in clauses (i) and (ii) are, collectively, the “Litigation Conditions”).
 
(i)           The Indemnifying Party or the Indemnified Party, as the case may
be, has the right to participate in, at its own expense, the defense of any
Third Party Claim that the other is defending as provided in this
Agreement.  Notwithstanding anything to the contrary contained in this
Agreement, such Indemnified Party shall at all times have the right to fully
participate in such defense at its own expense directly or through counsel;
provided, however, if the named parties to the action or proceeding include both
the Indemnifying Party and the Indemnified Party and representation of both
parties by the same counsel would be inappropriate because of a conflict or
potential conflict between the Indemnified Party and the Indemnifying Party as
defined by applicable standards of professional conduct, the reasonable expense
of separate counsel for such Indemnified Party shall be paid by the Indemnifying
Party provided that such Indemnifying Party shall be obligated to pay for only
one counsel for all Indemnified Parties in any jurisdiction.
 
48

--------------------------------------------------------------------------------


 
(ii)           If the Indemnifying Party has assumed the defense of a Third
Party Claim as provided in this Section 11.5(b):
 
(A)           the Indemnifying Party will not be liable for any legal expenses
subsequently incurred by the Indemnified Party in connection with the defense of
the Third Party Claim; provided, however, that if (i) any of the Litigation
Conditions ceases to be met or (ii) the Indemnifying Party is not actively and
diligently defending such Third Party Claim, the Indemnified Party may assume
its own defense, and the Indemnifying Party will be liable for all costs and
expenses paid or incurred in connection with such defense, subject to the limits
in this Article XI;
 
(B)           the Indemnifying Party may not, without the prior written consent
of the Indemnified Party, consent to a settlement of, or the entry of any
judgment arising from, any such Third Party Claim that (i) does not include as
an unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnified Party of a complete release from all liability in respect of such
Third Party Claim, (ii) grants any injunctive or equitable relief or (iii) may
reasonably be expected to have a material adverse effect on the affected
business of the Indemnified Party; and
 
(C)           the Indemnified Party shall cooperate with the Indemnifying Party
in such defense and make available to the Indemnifying Party all witnesses,
pertinent records, materials and information in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto as is
reasonably required by the Indemnifying Party.
 
(iii)           If the Indemnifying Party does not assume the defense of a Third
Party Claim in accordance with this Section 11.5(b), the Indemnified Party may
continue to defend, and shall have the right to settle, such Third Party Claim.
 
(c)           Direct Claims.  In the event the Claim Notice does not involve a
Third Party Claim, within thirty (30) days after receipt of the Claim Notice
(the “Direct Claims Dispute Period”), the Indemnifying Party shall by written
notice (the “Response Notice”) to the Indemnified Party either (a) concede
liability in whole as to the Claimed Amount, (b) deny liability in whole as to
such Claimed Amount, or (c) concede liability in part and deny liability in part
of such Claimed Amount.  If a Response Notice is not received by the Indemnified
Party prior to the expiration of the Direct Claims Dispute Period, then the
Indemnifying Party shall be conclusively deemed to have agreed that the full
Claimed Amount is owed to the Indemnified Party.  If the Parties are not able to
resolve any dispute over a claim brought under this subsection (c) within thirty
(30) days after the receipt of a Response Notice denying liability in whole or
in part, such dispute shall be subject to Section 12.6.
 
49

--------------------------------------------------------------------------------


 
Section 11.6    Limits on Indemnification.
 
(a)           The right to indemnification, reimbursement or other remedy based
upon the representations, warranties, covenants and obligations contained in
this Agreement shall not be affected by any investigation conducted with respect
to, or any knowledge acquired at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, or if the Closing occurs
with such knowledge, with respect to the accuracy or inaccuracy of or compliance
with any such representation, warranty, covenant or obligation; it being agreed
that such representations, warranties, covenants and obligations are intended to
reflect a negotiated allocation of risk between the parties.
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement:  (i) the Sellers shall not be liable to any Purchaser Indemnified
Party for any claim for indemnification pursuant to Section 11.2(a) unless and
until the aggregate amount of indemnifiable Losses that may be recovered from
the Sellers equals or exceeds $200,000, in which case the Sellers shall be
liable only for the Losses in excess of such amount; and (ii) the maximum
aggregate amount of indemnifiable Losses which may be recovered by the Purchaser
Indemnified Parties pursuant to Section 11.2(a) shall be an amount equal to
$4,250,000, provided, that the limitations in (i) and (ii) shall not apply to
any inaccuracy in or breach of Section 4.18 or a Fundamental Representation.
 
(c)           For all purposes of this Article XI, “Losses” shall be net of any
insurance or other recoveries actually received by the Indemnified Party or its
Affiliates in connection with the event or fact giving rise to the right of
indemnification; provided that neither the Indemnified Party nor any of its
Affiliates shall be obligated to seek any insurance or other recoveries.
 
Section 11.7    Set Off.  The Purchaser may offset any rights to indemnification
or other amounts payable to it under this Agreement following the Closing
against any amounts due or to become due to the Sellers under this Agreement or
any Ancillary Agreement.
 
Section 11.8    Consequential Damages.  Notwithstanding anything to the contrary
contained in this Agreement, no Indemnifying Party shall, in any event, be
liable under Section 11.2, Section 11.3 or Section 11.4 to an Indemnified Party
for Consequential Damages except, in each case, to the extent payable to a third
party.
 
Section 11.9    Security Documents.  In order to secure the payment of the
indemnification obligations of each Seller pursuant to this Article XI, the
Sellers agree to enter into a security agreement, pledge agreement, and such
mortgages, financing statements and other agreements as may be requested by
Purchaser, (the “Security Documents”)  in favor of the Purchaser granting the
Purchaser a perfected lien on and security interest in those assets of each
Seller which the Purchaser designates, second in priority only to the lien of
the lenders under the Senior Credit Facility, which Senior Credit Facility lien
will secure as of the Closing Date a loan in the principal amount not to exceed
$9 million and such SWAP agreement obligations as are then existing under the
Senior Credit Facility. The Security Documents shall prohibit each of the
Sellers from paying any dividends (subject to payment of dividends with
provision for cash collateralization once the Senior Credit Facility has been
satisfied in full), granting any liens or incurring any indebtedness for
borrowed money other than under the Senior Credit Facility (as it may be
amended, replaced or restructured over time) not to exceed the obligations
outstanding under such facility at such time (as it may be reduced over time),
and shall contain such other covenants as are customary in loan or security
agreements.
 
50

--------------------------------------------------------------------------------


 
Section 11.10    Exclusivity.  The Purchaser and the Sellers acknowledge and
agree that (a) following the Closing, except for fraud or willful misconduct,
the indemnification provisions of Sections 11.2, 11.3 and 11.4, shall be the
sole and exclusive remedies of the Purchaser and the Sellers for any breach by
the other Party of the representations and warranties in this Agreement and for
the failure by the other Party to perform and comply with any covenants and
agreements in this Agreement, except that if any of the provisions of this
Agreement are not performed in accordance with their terms or are otherwise
breached, the Parties shall be entitled to specific performance of the terms
thereof in addition to any other remedy at Law or in equity.
 
ARTICLE XII
MISCELLANEOUS
 
Section 12.1    Notices.  All notices, communications and deliveries required or
made hereunder must be made in writing signed by or on behalf of the Party
making the same, and shall be delivered personally or by telecopy transmission
or by a national overnight courier service or by registered or certified mail
(return receipt requested) (with postage and other fees prepaid) as follows:


To the Purchaser:                                 Sony DADC US Inc.
550 Madison Avenue (555/21)
New York, NY 10022
Attn:  Michael Frey, President
Facsimile No.: (212) 833-4293


with a copy to:                                      Sony Corporation of America
550 Madison Avenue, 27th Floor
New York, NY 10022
Attn:  SVP, Legal Department
Facsimile No.: (212) 833-6809


Cozen O’Connor
1900 Market Street
Philadelphia, PA 19103
Attn:  Larry P. Laubach
Facsimile No.: (215) 701-2346


To the Sellers:                                       Entertainment Distribution
Company, LLC
825 8th Avenue
29th Floor
New York, NY 10019
Attn:  Tom Costabile, President
Facsimile No.: (917) 591-8623


51

--------------------------------------------------------------------------------


 
with a copy to:                                      Paul, Hastings, Janofsky &
Walker LLP
600 Peachtree Street, NE, Suite 2400
Atlanta, Georgia  30308-2222
Attn:  Elizabeth H. Noe
Facsimile No.: (404) 685-5287
 
or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing in accordance with this
Section.  Any such notice, communication or delivery shall be deemed given or
made (a) on the date of delivery, if delivered in person, (b) upon transmission
by facsimile if receipt is confirmed, (c) on the first (1st) Business Day
following delivery to a national overnight courier service or (d) on the fifth
(5th) Business Day following it being mailed by registered or certified mail.
 
Section 12.2    Schedules and Exhibits.  The Schedules and Exhibits are hereby
incorporated into this Agreement and are hereby made a part hereof as if set out
in full herein.
 
Section 12.3    Assignment; Successors in Interest.  This Agreement may not be
assigned by operation of Law or otherwise without the express written consent of
the Sellers and the Purchaser (which consent may be granted or withheld in the
sole discretion of the Sellers or the Purchaser), as the case may be; provided,
however, that the Purchaser may assign this Agreement and any or all rights or
obligations hereunder (including Purchaser’s rights to purchase the Transferred
Assets and to seek indemnification hereunder) to any Affiliate of Purchaser
without the consent of the Sellers, provided that no such assignment shall
relieve the Purchaser of any of its obligations hereunder; provided, further,
however, that the Sellers may collaterally assign their rights under this
Agreement to Wachovia Bank, National Association, in its capacity as
Administrative Agent, to secure their obligations under the Senior Credit
Facility.  This Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective successors and permitted assigns, and any
reference to a Party shall also be a reference to the successors and permitted
assigns thereof.
 
Section 12.4    Captions.  The titles, captions and table of contents contained
herein are inserted herein only as a matter of convenience and for reference and
in no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.
 
Section 12.5    Controlling Law.  This Agreement shall be governed by and
construed and enforced in accordance with the internal Laws of the State of New
York without reference to its choice of law rules.
 
Section 12.6    Dispute Resolution.
 
(a)           Any and all disputes, claims or controversies arising out of or
relating to this Agreement or the breach thereof shall be finally and
exclusively resolved and settled by arbitration administered by the JAMS
Streamlined (for claims under US$250,000) or the JAMS Comprehensive (for claims
over US$250,000) Arbitration Rules and Procedures, except as modified in this
Section 12.6, in effect at the time the request for arbitration is made.  Each
Party hereby irrevocably and unconditionally agrees that the location of any
such arbitration shall be New York City, New York.  Judgment upon any award
rendered by the arbitrators may be entered by a court having jurisdiction
thereof.
 
52

--------------------------------------------------------------------------------


 
(b)           The arbitral tribunal shall consist of three persons appointed in
accordance with the following provisions: (i) the Purchaser shall appoint one
arbitrator and the Sellers shall appoint one arbitrator within thirty (30) days
of the first notice invoking arbitration; and (ii) the two arbitrators thus
appointed shall choose a third arbitrator, who will act as the chairperson of
the arbitral tribunal.
 
(c)           The arbitrators shall render a written, reasoned award.
 
(d)           All fees and expenses of the arbitration shall be borne fifty
percent (50%) by the Sellers and fifty percent (50%) by the Purchaser.  At the
arbitrators’ discretion, attorneys’ fees and expenses may be awarded to the
prevailing Party.
 
(e)           Nothing contained herein shall limit the right of a Party to seek
from any court of competent jurisdiction, pending appointment of an arbitral
tribunal interim relief in aid of arbitration or to protect or enforce its
rights hereunder.
 
Section 12.7    Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any Law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to either Party hereto.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated by this Agreement to the greatest
extent possible.  To the extent permitted by Law, each Party hereby waives any
provision of Law that renders any such provision prohibited or unenforceable in
any respect.
 
Section 12.8    Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different Parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
 
Section 12.9    Enforcement of Certain Rights.  Nothing expressed or implied
herein is intended, or shall be construed, to confer upon or give any Person
other than the Parties, and their successors or permitted assigns, any right,
remedy, obligation or liability under or by reason of this Agreement, or result
in such Person being deemed a third-party beneficiary hereof, except as provided
in Article XI.
 
Section 12.10   Waiver; Amendment.  Any agreement on the part of a Party to any
extension or waiver of any provision hereof shall be valid only if set forth in
writing signed on behalf of such Party.  A waiver by a Party of the performance
of any covenant, agreement, obligation, condition, representation or warranty
shall not be construed as a waiver of any other covenant, agreement, obligation,
condition, representation or warranty.  A waiver by any Party of the performance
of any act shall not constitute a waiver of the performance of any other act or
an identical act required to be performed at a later time.  This Agreement may
not be amended, modified or supplemented except by written agreement of the
Parties.
 
53

--------------------------------------------------------------------------------


 
Section 12.11   Integration.  This Agreement and the Ancillary Agreements
supersede all negotiations, agreements and understandings among the Parties with
respect to the subject matter hereof (except for that certain non-disclosure
letter agreement, dated as of June 1, 2007, by and between the Purchaser and the
Sellers as amended or extended from time to time) and constitute the entire
agreement among the Parties with respect thereto.
 
Section 12.12    Compliance with Bulk Sales Laws
 
.  The Purchaser acknowledges that, notwithstanding anything in this Agreement
to the contrary, the Sellers will not comply with the provision of the bulk
sales Laws of any jurisdiction in connection with the transactions contemplated
by this Agreement to the extent they are applicable.  The Purchaser hereby
waives compliance by the Sellers with the provisions of such bulk sales Laws.
 
Section 12.13   Interpretation.  Where the context requires, the use of a
pronoun of one gender or the neuter is to be deemed to include a pronoun of the
appropriate gender.  References herein to any Law, including, without
limitation, CERCLA, ERISA, HIPAA, and the WARN Act, shall be deemed to refer to
such Law, as amended from time to time, and all rules and regulations
promulgated thereunder.
 
Section 12.14    Cooperation Following the Closing.  Following the Closing, each
Party shall deliver to the other Parties such further information and documents
and shall execute and deliver to the other Parties such further instruments and
agreements as any other Party shall reasonably request to consummate or confirm
the transactions provided for herein, to accomplish the purpose hereof or to
assure to any other Party the benefits hereof.
 
Section 12.15    No Third-Party Beneficiaries.  Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the Parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement, except as provided in Article XI.  No provision in this Agreement
shall modify or amend any other agreement, plan, program, or document unless
this Agreement explicitly states that the provision “amends” such other
agreement, plan, program, or document.  This provision shall not prevent the
Parties from enforcing any provision in this Agreement, but no other Person
shall be entitled to enforce any provision in this Agreement on the grounds that
it is an amendment to another agreement, plan, program, or document unless the
provision is explicitly designated as such in this Agreement, and the Person is
otherwise entitled to enforce the other agreement, plan, program, or
document.  If a Person not entitled to enforce this Agreement brings a lawsuit
or other action to enforce any provision in this Agreement as an amendment to
another agreement, plan, program, or document, and that provision is construed
to be such an amendment despite not being explicitly designated as one in this
Agreement, that provision shall lapse retroactively as of its inception, thereby
precluding it from having any amendatory effect.
 
Section 12.16    Transaction Costs.  Except as otherwise expressly provided in
this Agreement, (a) the Purchaser shall pay its own fees, costs and expenses
incurred in connection herewith and the transactions contemplated hereby,
including the fees, costs and expenses of its financial advisors, accountants
and counsel, and (b) the Sellers shall pay the fees, costs and expenses of the
Sellers incurred in connection herewith and the transactions contemplated
hereby, including the fees, costs and expenses of the financial advisors,
accountants and counsel to the Sellers.  If this Agreement is terminated,
nothing herein shall relieve either Party from liability for any willful and
material breach of this Agreement occurring prior to such termination, and the
obligation of each Party to pay its own fees, costs and expenses will be subject
to any rights of such Party arising therefrom.
 
54

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the date first above written.
 


 

  Sellers:           ENTERTAINMENT DISTRIBUTION COMPANY, LLC          
 
By:
/s/ Thomas Costabile     Name: Thomas Costabile     Title: President and COO  

 

        ENTERTAINMENT DISTRIBUTION COMPANY (USA), LLC          
 
By:
/s/ Thomas Costabile     Name: Thomas Costabile     Title: President and COO  

 

  Purchaser:           SONY DADC US INC.          
 
By:
/s/ Michael Frey      Name: Michael Frey     Title: President          


55